Exhibit 10.26

FIRST CONSULTING GROUP, INC.
2007 EQUITY INCENTIVE PLAN

(Adopted by Stockholders June 7, 2007; Amended and Restated in its entirety July
30, 2007)

First Consulting Group, Inc., a Delaware corporation (the “Company”), by
resolution of its Board of Directors, hereby adopts the First Consulting Group,
Inc. 2007 Equity Incentive Plan (the “Plan”).  The Plan will become effective
upon the approval of the Company’s stockholders (the “Effective Date”).

The purpose of the Plan is to promote the success and enhance the value of the
Company by linking the personal interests of the members of the Board,
Employees, and Consultants to those of the Company’s stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to the Company’s stockholders.  The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of members of the Board, Employees, and
Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.


ARTICLE I.


DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

1.1.          “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article X.  With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 10.5, the term “Administrator” shall refer to such
person(s) unless the Committee has revoked such delegation.

1.2.          “Award” shall mean an Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award, a Dividend Equivalents Award,
a Deferred Stock Award, a Stock Payment Award or a Stock Appreciation Right,
which may be awarded or granted under the Plan (collectively, “Awards”).

1.3.          “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

1.4.          “Award Limit” shall mean 750,000 shares of Common Stock, subject
to adjustment pursuant to Section 11.3; provided, however, that each share of
Common Stock subject to an Award shall be counted as one share against the Award
Limit.  Solely with respect to Performance Awards granted pursuant to Section
8.2(b) and payable solely in cash, “Award Limit” shall mean $750,000.

1.5.          “Board” shall mean the Board of Directors of the Company.


--------------------------------------------------------------------------------


1.6.          “Change in Control” shall mean any of the following transactions
or events occurring on or after the Effective Date:


(A)           A DISSOLUTION, LIQUIDATION, OR SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY,


(B)           A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS NOT THE
SURVIVING CORPORATION;


(C)           A REVERSE MERGER IN WHICH THE COMPANY IS THE SURVIVING CORPORATION
BUT THE SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRECEDING THE MERGER ARE
CONVERTED BY VIRTUE OF THE MERGER INTO OTHER PROPERTY, WHETHER IN THE FORM OF
SECURITIES, CASH OR OTHERWISE; OR


(D)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, ARE MEMBERS OF THE
BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST 50%
OF THE BOARD, PROVIDED, HOWEVER, THAT IF THE ELECTION, OR NOMINATION FOR
ELECTION, BY THE COMPANY’S STOCKHOLDERS OF ANY NEW DIRECTOR WAS APPROVED BY A
VOTE OF AT LEAST 50% OF THE INCUMBENT BOARD, SUCH NEW DIRECTOR SHALL, FOR
PURPOSES OF THIS DEFINITION, BE CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD.

Notwithstanding the foregoing, a merger, consolidation or reverse merger
described in subsection (b) or (c) shall not be a “Change in Control,” if such
merger, consolidation or reverse merger results in the Common Stock outstanding
immediately before the merger, consolidation or reverse merger continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the merger,
consolidation or reverse merger, controls, directly or indirectly, the Company
or otherwise succeeds to the business of the Company (the Company or such other
person, hereinafter referred to as the “Successor Entity”)), directly or
indirectly, at least 50% of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the merger, consolidation or
reverse merger.


1.7.          “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.


1.8.          “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD, OR
ANOTHER COMMITTEE OR SUBCOMMITTEE OF THE BOARD, APPOINTED AS PROVIDED IN
SECTION 10.1.


1.9.          “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY, PAR
VALUE $0.001 PER SHARE.


1.10.        “COMPANY” SHALL MEAN FIRST CONSULTING GROUP, INC., A DELAWARE
CORPORATION.


1.11.        “CONSULTANT” SHALL MEAN ANY CONSULTANT OR ADVISER IF:  (A) THE
CONSULTANT OR ADVISER IS A NATURAL PERSON, (B) THE CONSULTANT OR ADVISER RENDERS
BONA FIDE SERVICES TO THE COMPANY OR ANY SUBSIDIARY; AND (C) THE SERVICES
RENDERED BY THE CONSULTANT OR ADVISER ARE NOT IN

2


--------------------------------------------------------------------------------



CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A CAPITAL-RAISING TRANSACTION
AND DO NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S
SECURITIES.


1.12.        “COVERED EMPLOYEE” SHALL MEAN ANY EMPLOYEE WHO IS, OR COULD BE, A
“COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


1.13.        “DEFERRED STOCK” SHALL MEAN A RIGHT TO RECEIVE COMMON STOCK AWARDED
UNDER SECTION 8.5 OF THE PLAN.


1.14.        “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD.


1.15.        “DIVIDEND EQUIVALENT” SHALL MEAN A RIGHT TO RECEIVE THE EQUIVALENT
VALUE (IN CASH OR COMMON STOCK) OF DIVIDENDS PAID ON COMMON STOCK, AWARDED UNDER
SECTION 8.3 OF THE PLAN.


1.16.        “DRO” SHALL MEAN A DOMESTIC RELATIONS ORDER AS DEFINED BY THE CODE
OR TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
FROM TIME TO TIME, OR THE RULES THEREUNDER.


1.17.        “EFFECTIVE DATE” SHALL MEAN THE DATE THE PLAN IS APPROVED BY THE
COMPANY’S STOCKHOLDERS.


1.18.        “EMPLOYEE” SHALL MEAN ANY OFFICER OR OTHER EMPLOYEE (AS DEFINED IN
ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF THE COMPANY, OR OF ANY
SUBSIDIARY.


1.19.        “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME.


1.20.        “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE OF
COMMON STOCK DETERMINED AS FOLLOWS:

(A)           IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
(SUCH AS THE NEW YORK STOCK EXCHANGE, THE NASDAQ GLOBAL MARKET AND THE NASDAQ
GLOBAL SELECT MARKET) OR ANY NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION ANY MARKET SYSTEM OF THE NASDAQ STOCK MARKET, THE VALUE OF A SHARE OF
COMMON STOCK SHALL BE THE CLOSING SALES PRICE FOR A SHARE OF COMMON STOCK AS
QUOTED ON SUCH EXCHANGE OR SYSTEM FOR SUCH DATE, OR IF THERE IS NO CLOSING SALES
PRICE FOR A SHARE OF COMMON STOCK ON THE DATE IN QUESTION, THE CLOSING SALES
PRICE FOR A SHARE OF COMMON STOCK ON THE LAST PRECEDING DATE FOR WHICH SUCH
QUOTATION EXISTS, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE;

(B)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES
DEALER BUT CLOSING SALES PRICES ARE NOT REPORTED, THE VALUE OF A SHARE OF COMMON
STOCK SHALL BE THE MEAN OF THE HIGH BID AND LOW ASKED PRICES FOR SUCH DATE OR,
IF THERE ARE NO HIGH BID AND LOW ASKED PRICES FOR A SHARE OF COMMON STOCK ON THE
DATE IN QUESTION, THE HIGH BID AND LOW ASKED PRICES FOR A SHARE OF COMMON STOCK
ON THE LAST PRECEDING DATE FOR WHICH SUCH INFORMATION EXISTS, AS REPORTED IN THE
WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR

3


--------------------------------------------------------------------------------


(C)           IF THE COMMON STOCK IS NEITHER LISTED ON AN ESTABLISHED STOCK
EXCHANGE OR A NATIONAL MARKET SYSTEM NOR REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER, THE VALUE OF A SHARE OF COMMON STOCK SHALL BE ESTABLISHED BY
THE ADMINISTRATOR IN GOOD FAITH.


1.21.        “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


1.22.        “FULL VALUE AWARD” MEANS ANY AWARD OTHER THAN AN OPTION OR STOCK
APPRECIATION RIGHT.


1.23.        “HOLDER” SHALL MEAN A PERSON WHO HAS BEEN GRANTED AN AWARD.


1.24.        “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION WHICH CONFORMS TO THE
APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE AND WHICH IS DESIGNATED AS AN
INCENTIVE STOCK OPTION BY THE ADMINISTRATOR.


1.25.        “NON-EMPLOYEE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD WHO IS NOT
AN EMPLOYEE.


1.26.        “NON-QUALIFIED STOCK OPTION” SHALL MEAN AN OPTION WHICH IS NOT
DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE ADMINISTRATOR.


1.27.        “OPTION” SHALL MEAN A STOCK OPTION GRANTED UNDER ARTICLE IV OF THE
PLAN.  AN OPTION GRANTED UNDER THE PLAN SHALL, AS DETERMINED BY THE
ADMINISTRATOR, BE EITHER A NON-QUALIFIED STOCK OPTION OR AN INCENTIVE STOCK
OPTION; PROVIDED, HOWEVER, THAT OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS AND
CONSULTANTS SHALL BE NON-QUALIFIED STOCK OPTIONS.


1.28.        “PERFORMANCE AWARD” SHALL MEAN A CASH BONUS, STOCK BONUS OR OTHER
PERFORMANCE OR INCENTIVE AWARD THAT IS PAID IN CASH, COMMON STOCK OR A
COMBINATION OF BOTH, AWARDED UNDER SECTION 8.2 OF THE PLAN.


1.29.        “PERFORMANCE CRITERIA” MEANS THE CRITERIA (AND ADJUSTMENTS) THAT
THE COMMITTEE SELECTS FOR AN AWARD FOR PURPOSES OF ESTABLISHING THE PERFORMANCE
GOAL OR PERFORMANCE GOALS FOR A PERFORMANCE PERIOD, DETERMINED AS FOLLOWS:.


(A)           THE PERFORMANCE CRITERIA THAT SHALL BE USED TO ESTABLISH
PERFORMANCE GOALS ARE LIMITED TO THE FOLLOWING:  (I) NET EARNINGS (EITHER BEFORE
OR AFTER (A) INTEREST, (B) TAXES, (C) DEPRECIATION AND (D) AMORTIZATION), (II)
GROSS OR NET SALES OR REVENUE, (III) NET INCOME (EITHER BEFORE OR AFTER TAXES),
(IV) OPERATING PROFIT, (V) CASH FLOW (INCLUDING, BUT NOT LIMITED TO, OPERATING
CASH FLOW AND FREE CASH FLOW), (VI) RETURN ON ASSETS, (VII) RETURN ON CAPITAL,
(VIII) RETURN ON STOCKHOLDERS’ EQUITY, (IX) RETURN ON SALES, (X) DAYS SALES
OUTSTANDING, (XI) GROSS OR NET PROFIT OR OPERATING MARGIN, (XII) COSTS, (XIII)
FUNDS FROM OPERATIONS, (XIV) EXPENSE, (XV) WORKING CAPITAL, (XVI) EARNINGS PER
SHARE, AND (XVII) PRICE PER SHARE OF COMMON STOCK, ANY OF WHICH MAY BE MEASURED
EITHER IN ABSOLUTE TERMS OR AS COMPARED TO ANY INCREMENTAL INCREASE OR DECREASE
OR AS COMPARED TO RESULTS OF A PEER GROUP.


(B)           THE COMMITTEE MAY, IN ITS DISCRETION, AT THE TIME OF GRANT,
SPECIFY IN THE AWARD THAT ONE OR MORE OBJECTIVELY DETERMINABLE ADJUSTMENTS SHALL
BE MADE TO ONE OR MORE OF THE PERFORMANCE GOALS.  SUCH ADJUSTMENTS MAY INCLUDE
ONE OR MORE OF THE FOLLOWING:

4


--------------------------------------------------------------------------------



 (I) ITEMS RELATED TO A CHANGE IN ACCOUNTING PRINCIPLE; (II) ITEMS RELATING TO
FINANCING ACTIVITIES; (III) EXPENSES FOR RESTRUCTURING OR PRODUCTIVITY
INITIATIVES; (IV) OTHER NON-OPERATING ITEMS; (V) ITEMS RELATED TO ACQUISITIONS;
(VI) ITEMS ATTRIBUTABLE TO THE BUSINESS OPERATIONS OF ANY ENTITY ACQUIRED BY THE
COMPANY; (VII) ITEMS RELATED TO THE DISPOSAL OF A BUSINESS OR SEGMENT OF A
BUSINESS; OR (VIII) ITEMS RELATED TO DISCONTINUED OPERATIONS THAT DO NOT QUALIFY
AS A SEGMENT OF A BUSINESS UNDER UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”).


(C)           THE COMMITTEE SHALL, WITHIN THE TIME PRESCRIBED BY SECTION 162(M)
OF THE CODE, DEFINE IN AN OBJECTIVE FASHION THE MANNER OF CALCULATING THE
PERFORMANCE CRITERIA IT SELECTS TO USE FOR SUCH PERFORMANCE PERIOD FOR SUCH
AWARD; PROVIDED, HOWEVER, THAT EACH PERFORMANCE CRITERIA SHALL BE DETERMINED IN
ACCORDANCE WITH GAAP TO THE EXTENT APPLICABLE.


1.30.        “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE PERIOD, ONE OR MORE
GOALS ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE PERIOD BASED
UPON ONE OR MORE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE CRITERIA
USED TO ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED
IN TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION,
BUSINESS UNIT, OR AN INDIVIDUAL.  THE ACHIEVEMENT OF EACH PERFORMANCE GOAL SHALL
BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES TO THE
EXTENT APPLICABLE.


1.31.        “PERFORMANCE PERIOD” MEANS ONE OR MORE PERIODS OF TIME, WHICH MAY
BE OF VARYING AND OVERLAPPING DURATIONS, AS THE COMMITTEE MAY SELECT, OVER WHICH
THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS WILL BE MEASURED FOR THE PURPOSE
OF DETERMINING A HOLDER’S RIGHT TO, AND THE PAYMENT OF, A PERFORMANCE AWARD.


1.32.        “PLAN” SHALL MEAN THE FIRST CONSULTING GROUP, INC. 2007 EQUITY
INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


1.33.        “PRIOR AWARD” SHALL MEAN A STOCK OPTION, RESTRICTED STOCK OR OTHER
STOCK AWARD GRANTED UNDER THE PRIOR PLAN.


1.34.        “PRIOR PLAN” SHALL MEAN THE FIRST CONSULTING GROUP, INC. 1997
EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


1.35.        “RESTRICTED STOCK” SHALL MEAN COMMON STOCK AWARDED UNDER ARTICLE
VII OF THE PLAN THAT IS SUBJECT TO REPURCHASE OR FORFEITURE.


1.36.        “RESTRICTED STOCK UNITS” SHALL MEAN RIGHTS TO RECEIVE COMMON STOCK
AWARDED UNDER SECTION 8.6.


1.37.        “RULE 16B-3” SHALL MEAN RULE 16B-3 PROMULGATED UNDER THE EXCHANGE
ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME.


1.38.        “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED
FROM TIME TO TIME.

5


--------------------------------------------------------------------------------



1.39.        “STOCK APPRECIATION RIGHT” SHALL MEAN A STOCK APPRECIATION RIGHT
GRANTED UNDER ARTICLE IX OF THE PLAN.


1.40.        “STOCK PAYMENT” SHALL MEAN:  (A) A PAYMENT IN THE FORM OF SHARES OF
COMMON STOCK, OR (B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES OF COMMON
STOCK, AS PART OF A DEFERRED COMPENSATION ARRANGEMENT, MADE IN LIEU OF ALL OR
ANY PORTION OF THE COMPENSATION, INCLUDING WITHOUT LIMITATION, SALARY, BONUSES,
COMMISSIONS AND DIRECTORS’ FEES, THAT WOULD OTHERWISE BECOME PAYABLE TO A
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR IN CASH, AWARDED UNDER ARTICLE
VIII OF THE PLAN.


1.41.        “SUBSIDIARY” MEANS ANY ENTITY (OTHER THAN THE COMPANY), WHETHER
DOMESTIC OR FOREIGN, IN AN UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE COMPANY
IF EACH OF THE ENTITIES OTHER THAN THE LAST ENTITY IN THE UNBROKEN CHAIN
BENEFICIALLY OWNS, AT THE TIME OF THE DETERMINATION, SECURITIES OR INTERESTS
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF SECURITIES OR INTERESTS IN ONE OF THE OTHER ENTITIES IN SUCH
CHAIN.


1.42.        “SUBSIDIARY CORPORATION” SHALL MEAN ANY CORPORATION IN AN UNBROKEN
CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS
OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN THEN OWNS STOCK POSSESSING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.


1.43.        “SUBSTITUTE AWARD” SHALL MEAN AN OPTION GRANTED UNDER THIS PLAN
UPON THE ASSUMPTION OF, OR IN SUBSTITUTION FOR, OUTSTANDING EQUITY AWARDS
PREVIOUSLY GRANTED BY A COMPANY OR OTHER ENTITY IN CONNECTION WITH A CORPORATE
TRANSACTION, SUCH AS A MERGER, COMBINATION, CONSOLIDATION OR ACQUISITION OF
PROPERTY OR STOCK; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TERM
“SUBSTITUTE AWARD” BE CONSTRUED TO REFER TO AN AWARD MADE IN CONNECTION WITH THE
CANCELLATION AND REPRICING OF AN OPTION.


1.44.        “TERMINATION OF CONSULTANCY” SHALL MEAN THE TIME WHEN THE
ENGAGEMENT OF A HOLDER AS A CONSULTANT TO THE COMPANY OR A SUBSIDIARY IS
TERMINATED FOR ANY REASON, WITH OR WITHOUT CAUSE, INCLUDING, WITHOUT LIMITATION,
BY RESIGNATION, DISCHARGE, DEATH OR RETIREMENT, BUT EXCLUDING TERMINATIONS WHERE
THERE IS A SIMULTANEOUS COMMENCEMENT OF EMPLOYMENT OR SERVICE WITH THE COMPANY
OR ANY SUBSIDIARY.  THE ADMINISTRATOR, IN ITS DISCRETION, SHALL DETERMINE THE
EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO TERMINATION OF CONSULTANCY,
INCLUDING, WITHOUT LIMITATION, THE QUESTION OF WHETHER A TERMINATION OF
CONSULTANCY RESULTED FROM A DISCHARGE FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN, THE COMPANY OR ANY SUBSIDIARY HAS AN ABSOLUTE AND
UNRESTRICTED RIGHT TO TERMINATE A CONSULTANT’S SERVICE AT ANY TIME FOR ANY
REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN WRITING.  FOR PURPOSES OF THE PLAN, THE ENGAGEMENT OF A
HOLDER AS A CONSULTANT TO A SUBSIDIARY SHALL BE DEEMED TO BE TERMINATED IN THE
EVENT THAT THE SUBSIDIARY ENGAGING SUCH HOLDER CEASES TO REMAIN A SUBSIDIARY
FOLLOWING ANY MERGER, SALE OF STOCK OR OTHER CORPORATE TRANSACTION OR EVENT
(INCLUDING, WITHOUT LIMITATION, A SPIN-OFF).


1.45.        “TERMINATION OF DIRECTORSHIP” SHALL MEAN THE TIME WHEN A HOLDER WHO
IS A NON-EMPLOYEE DIRECTOR CEASES TO BE A DIRECTOR FOR ANY REASON, INCLUDING,
WITHOUT LIMITATION, A TERMINATION BY RESIGNATION, FAILURE TO BE ELECTED, DEATH
OR RETIREMENT.  THE ADMINISTRATOR, IN ITS

6


--------------------------------------------------------------------------------



DISCRETION, SHALL DETERMINE THE EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO
TERMINATION OF DIRECTORSHIP WITH RESPECT TO NON-EMPLOYEE DIRECTORS.


1.46.        “TERMINATION OF EMPLOYMENT” SHALL MEAN THE TIME WHEN THE
EMPLOYEE-EMPLOYER RELATIONSHIP BETWEEN A HOLDER AND THE COMPANY OR ANY
SUBSIDIARY IS TERMINATED FOR ANY REASON, WITH OR WITHOUT CAUSE, INCLUDING,
WITHOUT LIMITATION, A TERMINATION BY RESIGNATION, DISCHARGE, DEATH, DISABILITY
OR RETIREMENT; BUT EXCLUDING:  (A) TERMINATIONS WHERE THERE IS A SIMULTANEOUS
REEMPLOYMENT OR CONTINUING EMPLOYMENT OF A HOLDER BY THE COMPANY OR ANY
SUBSIDIARY, AND (B) TERMINATIONS WHICH ARE FOLLOWED BY THE SIMULTANEOUS
ESTABLISHMENT OF A CONSULTING RELATIONSHIP BY THE COMPANY OR A SUBSIDIARY WITH
THE FORMER EMPLOYEE.  THE ADMINISTRATOR, IN ITS DISCRETION, SHALL DETERMINE THE
EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO TERMINATION OF EMPLOYMENT,
INCLUDING, WITHOUT LIMITATION, THE QUESTION OF WHETHER A TERMINATION OF
EMPLOYMENT RESULTED FROM A DISCHARGE FOR CAUSE; PROVIDED, HOWEVER, THAT, WITH
RESPECT TO INCENTIVE STOCK OPTIONS, UNLESS THE ADMINISTRATOR OTHERWISE PROVIDES
IN THE TERMS OF THE AWARD AGREEMENT OR OTHERWISE, A LEAVE OF ABSENCE, CHANGE IN
STATUS FROM AN EMPLOYEE TO AN INDEPENDENT CONTRACTOR OR OTHER CHANGE IN THE
EMPLOYEE-EMPLOYER RELATIONSHIP SHALL CONSTITUTE A TERMINATION OF EMPLOYMENT IF,
AND TO THE EXTENT THAT, SUCH LEAVE OF ABSENCE, CHANGE IN STATUS OR OTHER CHANGE
INTERRUPTS EMPLOYMENT FOR THE PURPOSES OF SECTION 422(A)(2) OF THE CODE AND THE
THEN APPLICABLE REGULATIONS AND REVENUE RULINGS UNDER SAID SECTION.  FOR
PURPOSES OF THE PLAN, A HOLDER’S EMPLOYEE-EMPLOYER RELATIONSHIP SHALL BE DEEMED
TO BE TERMINATED IN THE EVENT THAT THE SUBSIDIARY EMPLOYING SUCH HOLDER CEASES
TO REMAIN A SUBSIDIARY FOLLOWING ANY MERGER, SALE OF STOCK OR OTHER CORPORATE
TRANSACTION OR EVENT (INCLUDING, WITHOUT LIMITATION, A SPIN-OFF).


ARTICLE II.


SHARES SUBJECT TO PLAN


2.1.          SHARES SUBJECT TO PLAN.

(A)           SUBJECT TO SECTION 11.3 AND SECTION 2.1(B), THE AGGREGATE NUMBER
OF SHARES OF COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED PURSUANT TO AWARDS
UNDER THE PLAN INITIALLY SHALL BE EQUAL TO THE 1,600,000 SHARES (THE “INITIAL
AUTHORIZED SHARES”).  IN ADDITION, IN THE EVENT OF ANY CANCELLATION,
TERMINATION, EXPIRATION OR FORFEITURE OF ANY PRIOR AWARD ON OR AFTER THE
EFFECTIVE DATE AND DURING THE TERM OF THE PLAN (INCLUDING ANY UNVESTED SHARES OF
COMMON STOCK THAT ARE FORFEITED BY THE HOLDER OR REPURCHASED BY THE COMPANY
PURSUANT TO THE TERMS OF THE APPLICABLE AWARD AGREEMENT AT A PRICE NOT GREATER
THAN THE ORIGINAL PURCHASE PRICE PAID BY THE HOLDER), THE NUMBER OF SHARES OF
COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED PURSUANT TO AWARDS UNDER THE PLAN
SHALL BE AUTOMATICALLY INCREASED BY ONE SHARE FOR EACH SHARE SUBJECT TO SUCH
PRIOR AWARD THAT IS SO CANCELLED, TERMINATED, EXPIRED, FORFEITED OR REPURCHASED
(COLLECTIVELY, THE “CANCELLED PRIOR AWARD SHARES”).  THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN PURSUANT TO THIS
SECTION 2.1 SHALL BE REDUCED BY 1.5 SHARES FOR EACH SHARE OF COMMON STOCK
DELIVERED IN SETTLEMENT OF ANY FULL VALUE AWARD.  IN NO EVENT, HOWEVER, SHALL
THE AGGREGATE NUMBER OF INITIAL AUTHORIZED SHARES AND CANCELLED PRIOR AWARD
SHARES MADE AVAILABLE FOR ISSUANCE UNDER THE PLAN EXCEED 2,000,000.

(B)           TO THE EXTENT THAT AN AWARD TERMINATES, EXPIRES, LAPSES OR IS
FORFEITED FOR ANY REASON, ANY SHARES OF COMMON STOCK THEN SUBJECT TO SUCH AWARD
SHALL AGAIN BE

7


--------------------------------------------------------------------------------


AVAILABLE FOR THE GRANT OF AN AWARD PURSUANT TO THE PLAN; PROVIDED, HOWEVER,
THAT THE NUMBER OF SHARES THAT SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN
AWARD PURSUANT TO THE PLAN SHALL BE INCREASED BY 1.5 SHARES FOR EACH SHARE OF
COMMON STOCK SUBJECT TO A FULL VALUE AWARD AT THE TIME SUCH FULL VALUE AWARD
TERMINATES, EXPIRES, LAPSES OR IS FORFEITED FOR ANY REASON.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW OR ANY EXCHANGE RULE, SHARES OF COMMON STOCK ISSUED
IN ASSUMPTION OF, OR IN SUBSTITUTION FOR, ANY OUTSTANDING AWARDS OF ANY ENTITY
ACQUIRED IN ANY FORM OF COMBINATION BY THE COMPANY OR ANY SUBSIDIARY SHALL NOT
BE COUNTED AGAINST SHARES OF COMMON STOCK AVAILABLE FOR GRANT PURSUANT TO THIS
PLAN.  IF ANY SHARES OF RESTRICTED STOCK ARE SURRENDERED BY THE HOLDER OR
REPURCHASED BY THE COMPANY PURSUANT TO SECTION 7.4 OR 7.5 HEREOF, SUCH SHARES
MAY AGAIN BE GRANTED OR AWARDED HEREUNDER, SUBJECT TO THE LIMITATIONS OF SECTION
2.1(A).  TO THE EXTENT EXERCISED, THE FULL NUMBER OF SHARES SUBJECT TO AN OPTION
OR STOCK APPRECIATION RIGHT SHALL BE COUNTED FOR PURPOSES OF CALCULATING THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN
AS SET FORTH IN SECTION 2.1(A) AND FOR PURPOSES OF CALCULATING THE SHARE
LIMITATION SET FORTH IN SECTION 2.3, REGARDLESS OF THE ACTUAL NUMBER OF SHARES
ISSUED OR TRANSFERRED UPON ANY NET EXERCISE OF AN OPTION (IN WHICH COMMON STOCK
IS WITHHELD TO SATISFY THE EXERCISE PRICE OR TAXES) OR UPON EXERCISE OF ANY
STOCK APPRECIATION RIGHT FOR COMMON STOCK OR CASH.  THE PAYMENT OF DIVIDEND
EQUIVALENTS IN CASH IN CONJUNCTION WITH ANY OUTSTANDING AWARDS SHALL NOT BE
COUNTED AGAINST THE SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 2.1(B), NO SHARES OF COMMON STOCK
MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF SUCH ACTION WOULD CAUSE AN
INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN INCENTIVE STOCK OPTION UNDER
SECTION 422 OF THE CODE.

2.2.          STOCK DISTRIBUTED.  ANY COMMON STOCK DISTRIBUTED PURSUANT TO AN
AWARD SHALL CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED COMMON
STOCK, SHARES OF COMMON STOCK HELD IN TREASURY OR SHARES OF COMMON STOCK
PURCHASED ON THE OPEN MARKET.

2.3.          LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS.  NOTWITHSTANDING
ANY PROVISION IN THE PLAN TO THE CONTRARY, AND SUBJECT TO ARTICLE XI, THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO ONE OR MORE AWARDS THAT
MAY BE GRANTED TO ANY ONE EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR DURING
ANY CALENDAR YEAR SHALL NOT EXCEED THE AWARD LIMIT.  TO THE EXTENT REQUIRED BY
SECTION 162(M) OF THE CODE, SHARES SUBJECT TO AWARDS WHICH ARE CANCELED SHALL
CONTINUE TO BE COUNTED AGAINST THE AWARD LIMIT.


ARTICLE III.


GRANTING OF AWARDS

3.1.          AWARD AGREEMENT.  EACH AWARD SHALL BE EVIDENCED BY AN AWARD
AGREEMENT.  AWARD AGREEMENTS EVIDENCING AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION (AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE
CODE) SHALL CONTAIN SUCH TERMS AND CONDITIONS AS MAY BE NECESSARY TO MEET THE
APPLICABLE PROVISIONS OF SECTION 162(M) OF THE CODE.  AWARD AGREEMENTS
EVIDENCING INCENTIVE STOCK OPTIONS SHALL CONTAIN SUCH TERMS AND CONDITIONS AS
MAY BE NECESSARY TO MEET THE APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE.

8


--------------------------------------------------------------------------------


3.2.          PROVISIONS APPLICABLE TO COVERED EMPLOYEES.

(A)           THE COMMITTEE, IN ITS DISCRETION, MAY DETERMINE WHETHER AN AWARD
IS TO QUALIFY AS PERFORMANCE-BASED COMPENSATION (AS DESCRIBED IN SECTION
162(M)(4)(C) OF THE CODE).

(B)           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
COMMITTEE MAY GRANT ANY AWARD TO A COVERED EMPLOYEE, INCLUDING RESTRICTED STOCK
THE RESTRICTIONS WITH RESPECT TO WHICH LAPSE UPON THE ATTAINMENT OF SPECIFIED
PERFORMANCE GOALS AND ANY PERFORMANCE OR INCENTIVE AWARD DESCRIBED IN ARTICLE
VIII THAT VESTS OR BECOMES EXERCISABLE OR PAYABLE UPON THE ATTAINMENT OF ONE OR
MORE SPECIFIED PERFORMANCE GOALS.

(C)           TO THE EXTENT NECESSARY TO COMPLY WITH THE PERFORMANCE-BASED
COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO
ANY AWARD GRANTED UNDER ARTICLES VII AND VIII WHICH MAY BE GRANTED TO ONE OR
MORE COVERED EMPLOYEES, NO LATER THAN NINETY (90) DAYS FOLLOWING THE
COMMENCEMENT OF ANY FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL
PERIOD OR PERIOD OF SERVICE (OR SUCH EARLIER TIME AS MAY BE REQUIRED UNDER
SECTION 162(M) OF THE CODE), THE COMMITTEE SHALL, IN WRITING, (I) DESIGNATE ONE
OR MORE COVERED EMPLOYEES, (II) SELECT THE PERFORMANCE CRITERIA APPLICABLE TO
THE FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE
(INCLUDING ANY APPLICABLE ADJUSTMENTS), (III) ESTABLISH THE VARIOUS PERFORMANCE
TARGETS, IN TERMS OF AN OBJECTIVE FORMULA OR STANDARD, AND AMOUNTS OF SUCH
AWARDS, AS APPLICABLE, WHICH MAY BE EARNED FOR SUCH FISCAL YEAR OR OTHER
DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE, AND (IV) SPECIFY THE RELATIONSHIP
BETWEEN PERFORMANCE CRITERIA AND THE PERFORMANCE TARGETS AND THE AMOUNTS OF SUCH
AWARDS, AS APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR SUCH FISCAL
YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE.  FOLLOWING THE
COMPLETION OF EACH FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE, THE COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE
PERFORMANCE TARGETS HAVE BEEN ACHIEVED FOR SUCH FISCAL YEAR OR OTHER DESIGNATED
FISCAL PERIOD OR PERIOD OF SERVICE.  IN DETERMINING THE AMOUNT EARNED BY A
COVERED EMPLOYEE, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE (BUT NOT TO
INCREASE) THE AMOUNT PAYABLE AT A GIVEN LEVEL OF PERFORMANCE TO TAKE INTO
ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM RELEVANT TO THE
ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE FISCAL YEAR OR OTHER
DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE.

(D)           FURTHERMORE, NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, ANY
AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE AND IS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION (AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE
CODE) SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M)
OF THE CODE (INCLUDING ANY AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY
REGULATIONS OR RULINGS ISSUED THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION
AS PERFORMANCE-BASED COMPENSATION (AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE
CODE), AND THE PLAN SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM
TO SUCH REQUIREMENTS.

3.3.          LIMITATIONS APPLICABLE TO SECTION 16 PERSONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, THE PLAN, AND ANY AWARD GRANTED OR AWARDED TO ANY
INDIVIDUAL WHO IS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE RULE
UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY

9


--------------------------------------------------------------------------------


AMENDMENT TO RULE 16B-3 OF THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE
APPLICATION OF SUCH EXEMPTIVE RULE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PLAN AND AWARDS GRANTED OR AWARDED HEREUNDER SHALL BE DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.

3.4.          FULL VALUE AWARD VESTING LIMITATIONS.

(A)           FULL VALUE AWARDS MADE UNDER THE PLAN SHALL BECOME VESTED OVER A
PERIOD OF NOT LESS THAN (I) THREE YEARS FROM THE GRANT DATE OF THE AWARD FOR ALL
FULL VALUE AWARDS THAT VEST BASED SOLELY ON EMPLOYMENT OR SERVICE WITH THE
COMPANY OR ONE OF ITS SUBSIDIARIES, OR (II) ONE YEAR FOLLOWING THE COMMENCEMENT
OF THE PERFORMANCE PERIOD, FOR FULL VALUE AWARDS THAT VEST BASED UPON THE
ATTAINMENT OF PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED OBJECTIVES; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, AN AGGREGATE NUMBER OF SHARES OF
COMMON STOCK EQUAL TO 5% OF THE SUM OF THE INITIAL AUTHORIZED SHARES AND THE
CANCELLED PRIOR AWARD SHARES MAY BE GRANTED SUBJECT TO FULL VALUE AWARDS GRANTED
UNDER THE PLAN WITHOUT RESPECT TO THE MINIMUM VESTING PROVISIONS OF THIS SECTION
3.4(A).

(B)           FOLLOWING THE GRANT OF AN AWARD, THE ADMINISTRATOR, IN ITS
DISCRETION AND ON SUCH TERMS AND CONDITIONS IT DETERMINES, MAY PROVIDE THAT THE
PERIOD DURING WHICH AN AWARD VESTS OR BECOMES EXERCISABLE SHALL ACCELERATE, IN
WHOLE OR IN PART, IN CONNECTION WITH A CHANGE IN OWNERSHIP OR CONTROL OF THE
COMPANY OR ANY SUBSIDIARY (INCLUDING WITHOUT LIMITATION, A CHANGE IN CONTROL) OR
A HOLDER’S TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION
OF CONSULTANCY, AS APPLICABLE, BY REASON OF THE HOLDER’S RETIREMENT, DEATH,
DISABILITY OR TERMINATION WITHOUT CAUSE.  IN ADDITION, THE ADMINISTRATOR MAY
ACCELERATE THE VESTING OR EXERCISABILITY OF AWARDS WITH RESPECT TO AN AGGREGATE
NUMBER OF SHARES OF COMMON STOCK NOT EXCEEDING FIVE PERCENT OF THE SUM OF THE
INITIAL AUTHORIZED SHARES AND THE CANCELLED PRIOR AWARD SHARES AT ANY TIME AND
FOR ANY REASON.  EXCEPT AS PERMITTED UNDER THIS SECTION 3.4(B), THE
ADMINISTRATOR SHALL NOT ACCELERATE THE VESTING OR EXERCISABILITY OF ANY AWARD
AFTER THE GRANT DATE OF SUCH AWARD.

3.5.          AT-WILL EMPLOYMENT.  NOTHING IN THE PLAN OR IN ANY AWARD AGREEMENT
HEREUNDER SHALL CONFER UPON ANY HOLDER ANY RIGHT TO CONTINUE IN THE EMPLOY OF,
OR AS A CONSULTANT FOR, THE COMPANY OR ANY SUBSIDIARY, OR AS A DIRECTOR OF THE
COMPANY, OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY AND ANY SUBSIDIARY, WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED, TO
DISCHARGE ANY HOLDER AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT
CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT
AGREEMENT BETWEEN THE HOLDER AND THE COMPANY AND ANY SUBSIDIARY.


ARTICLE IV.


GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND NON-EMPLOYEE DIRECTORS

4.1.          ELIGIBILITY.  ANY EMPLOYEE OR CONSULTANT SELECTED BY THE
ADMINISTRATOR PURSUANT TO SECTION 4.4(A)(I) SHALL BE ELIGIBLE TO BE GRANTED AN
OPTION.  EACH NON-EMPLOYEE DIRECTOR OF THE COMPANY SHALL BE ELIGIBLE TO BE
GRANTED OPTIONS AT THE TIMES AND IN THE MANNER SET FORTH IN SECTION 4.5 AND AS
PROVIDED IN SECTION 4.6.

10


--------------------------------------------------------------------------------


4.2.          DISQUALIFICATION FOR STOCK OWNERSHIP.  NO PERSON MAY BE GRANTED AN
INCENTIVE STOCK OPTION UNDER THE PLAN IF SUCH PERSON, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK POSSESSING MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY THEN
EXISTING SUBSIDIARY CORPORATION OR PARENT CORPORATION (AS DEFINED IN SECTION
424(E) OF THE CODE) UNLESS SUCH INCENTIVE STOCK OPTION CONFORMS TO THE
APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE.

4.3.          QUALIFICATION OF INCENTIVE STOCK OPTIONS.  NO INCENTIVE STOCK
OPTION SHALL BE GRANTED TO ANY PERSON WHO IS NOT AN EMPLOYEE OF THE COMPANY OR A
SUBSIDIARY CORPORATION.

4.4.          GRANTING OF OPTIONS TO EMPLOYEES AND CONSULTANTS.

(A)           THE ADMINISTRATOR SHALL FROM TIME TO TIME, IN ITS DISCRETION, AND,
SUBJECT TO APPLICABLE LIMITATIONS OF THE PLAN:

(i)            Select from among the Employees or Consultants (including
Employees or Consultants who have previously received Awards under the Plan)
such of them as in its opinion should be granted Options;

(ii)           Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected Employees or Consultants;

(iii)          Subject to Section 4.2 and Section 4.3, determine whether such
Options are to be Incentive Stock Options or Non-Qualified Stock Options and
whether such Options are to qualify as performance-based compensation (as
described in Section 162(m)(4)(C) of the Code); and

(iv)          Determine the terms and conditions of such Options, consistent
with the Plan; provided, however, that the terms and conditions of Options
intended to qualify as performance-based compensation (as described in Section
162(m)(4)(C) of the Code) shall include, but not be limited to, such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.

(B)           UPON THE SELECTION OF AN EMPLOYEE OR CONSULTANT TO BE GRANTED AN
OPTION, THE ADMINISTRATOR SHALL INSTRUCT THE SECRETARY OF THE COMPANY TO ISSUE
THE OPTION AND MAY IMPOSE SUCH CONDITIONS ON THE GRANT OF THE OPTION AS IT DEEMS
APPROPRIATE.

(C)           ANY INCENTIVE STOCK OPTION GRANTED UNDER THE PLAN MAY BE MODIFIED
BY THE ADMINISTRATOR, WITH THE CONSENT OF THE HOLDER, TO DISQUALIFY SUCH OPTION
FROM TREATMENT AS AN “INCENTIVE STOCK OPTION” UNDER SECTION 422 OF THE CODE.

11


--------------------------------------------------------------------------------


4.5.          GRANTING OF OPTIONS TO NON-EMPLOYEE DIRECTORS.  THE ADMINISTRATOR
SHALL FROM TIME TO TIME, IN ITS DISCRETION, AND SUBJECT TO APPLICABLE
LIMITATIONS OF THE PLAN:

(A)           SELECT FROM AMONG THE NON-EMPLOYEE DIRECTORS (INCLUDING
NON-EMPLOYEE DIRECTORS WHO HAVE PREVIOUSLY RECEIVED AWARDS UNDER THE PLAN) SUCH
OF THEM AS IN ITS OPINION SHOULD BE GRANTED OPTIONS;

(B)           SUBJECT TO THE AWARD LIMIT, DETERMINE THE NUMBER OF SHARES TO BE
SUBJECT TO SUCH OPTIONS GRANTED TO THE SELECTED NON-EMPLOYEE DIRECTORS; AND

(C)           SUBJECT TO THE PROVISIONS OF ARTICLE V, DETERMINE THE TERMS AND
CONDITIONS OF SUCH OPTIONS, CONSISTENT WITH THE PLAN.


ARTICLE V.


TERMS OF OPTIONS

5.1.          OPTION PRICE.  THE PRICE PER SHARE OF COMMON STOCK SUBJECT TO EACH
OPTION GRANTED TO EMPLOYEES, NON-EMPLOYEE DIRECTORS AND CONSULTANTS SHALL BE SET
BY THE ADMINISTRATOR; PROVIDED, HOWEVER, THAT:

(A)           IN THE CASE OF INCENTIVE STOCK OPTIONS, SUCH PRICE SHALL NOT BE
LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE
THE OPTION IS GRANTED (OR THE DATE THE OPTION IS MODIFIED, EXTENDED OR RENEWED
FOR PURPOSES OF SECTION 424(H) OF THE CODE);

(B)           IN THE CASE OF INCENTIVE STOCK OPTIONS GRANTED TO AN INDIVIDUAL
THEN OWNING (WITHIN THE MEANING OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF
THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
SUBSIDIARY CORPORATION OR PARENT CORPORATION THEREOF (AS DEFINED IN SECTION
424(E) OF THE CODE), SUCH PRICE SHALL NOT BE LESS THAN 110% OF THE FAIR MARKET
VALUE OF A SHARE OF COMMON STOCK ON THE DATE THE OPTION IS GRANTED (OR THE DATE
THE OPTION IS MODIFIED, EXTENDED OR RENEWED FOR PURPOSES OF SECTION 424(H) OF
THE CODE); AND

(C)           IN THE CASE OF NON-QUALIFIED STOCK OPTIONS, SUCH PRICE SHALL NOT
BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
DATE THE OPTION IS GRANTED.

5.2.          OPTION TERM.  THE TERM OF AN OPTION GRANTED TO AN EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR SHALL BE SET BY THE ADMINISTRATOR IN ITS
DISCRETION; PROVIDED, HOWEVER, THAT THE TERM SHALL NOT BE MORE THAN TEN (10)
YEARS FROM THE DATE THE OPTION IS GRANTED, OR FIVE (5) YEARS FROM THE DATE THE
OPTION IS GRANTED IF THE OPTION IS AN INCENTIVE STOCK OPTION GRANTED TO AN
INDIVIDUAL THEN OWNING (WITHIN THE MEANING OF SECTION 424(D) OF THE CODE) MORE
THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY OR ANY SUBSIDIARY CORPORATION OR PARENT CORPORATION THEREOF (AS DEFINED
IN SECTION 424(E) OF THE CODE).  EXCEPT AS LIMITED BY REQUIREMENTS OF SECTION
409A OR SECTION 422 OF THE CODE AND REGULATIONS AND RULINGS THEREUNDER, THE
ADMINISTRATOR MAY EXTEND THE TERM OF ANY OUTSTANDING OPTION IN CONNECTION WITH
ANY TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF
CONSULTANCY OF

12


--------------------------------------------------------------------------------


THE HOLDER, OR AMEND ANY OTHER TERM OR CONDITION OF SUCH OPTION RELATING TO SUCH
A TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF
CONSULTANCY.

5.3.          OPTION VESTING.

(A)           THE PERIOD DURING WHICH THE RIGHT TO EXERCISE, IN WHOLE OR IN
PART, AN OPTION VESTS IN THE HOLDER SHALL BE SET BY THE ADMINISTRATOR AND THE
ADMINISTRATOR MAY DETERMINE THAT AN OPTION MAY NOT BE EXERCISED IN WHOLE OR IN
PART FOR A SPECIFIED PERIOD AFTER IT IS GRANTED; PROVIDED, HOWEVER, THAT, UNLESS
THE ADMINISTRATOR OTHERWISE PROVIDES IN THE TERMS OF THE AWARD AGREEMENT OR
OTHERWISE, NO OPTION GRANTED TO A PERSON SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT SHALL BE EXERCISABLE UNTIL AT LEAST SIX MONTHS HAVE ELAPSED FOLLOWING THE
DATE ON WHICH THE OPTION WAS GRANTED.  AT ANY TIME AFTER GRANT OF AN OPTION, THE
ADMINISTRATOR MAY, IN ITS DISCRETION AND SUBJECT TO WHATEVER TERMS AND
CONDITIONS IT SELECTS, ACCELERATE THE PERIOD DURING WHICH AN OPTION VESTS,
SUBJECT TO SECTION 3.4(B).

(B)           NO PORTION OF AN OPTION GRANTED TO AN EMPLOYEE, CONSULTANT OR
NON-EMPLOYEE DIRECTOR WHICH IS UNEXERCISABLE AT TERMINATION OF EMPLOYMENT,
TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY, AS APPLICABLE, SHALL
THEREAFTER BECOME EXERCISABLE, EXCEPT AS MAY BE OTHERWISE PROVIDED BY THE
ADMINISTRATOR EITHER IN THE AWARD AGREEMENT OR BY ACTION OF THE ADMINISTRATOR
FOLLOWING THE GRANT OF THE OPTION, SUBJECT TO SECTION 3.4(B).

(C)           TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF STOCK WITH
RESPECT TO WHICH “INCENTIVE STOCK OPTIONS” (WITHIN THE MEANING OF SECTION 422 OF
THE CODE, BUT WITHOUT REGARD TO SECTION 422(D) OF THE CODE) ARE EXERCISABLE FOR
THE FIRST TIME BY A HOLDER DURING ANY CALENDAR YEAR UNDER THE PLAN, AND ALL
OTHER PLANS OF THE COMPANY AND ANY SUBSIDIARY CORPORATION OR PARENT CORPORATION
THEREOF (AS DEFINED IN SECTION 424(E) OF THE CODE), EXCEEDS $100,000, THE
OPTIONS SHALL BE TREATED AS NON-QUALIFIED STOCK OPTIONS TO THE EXTENT REQUIRED
BY SECTION 422 OF THE CODE.  THE RULE SET FORTH IN THE PRECEDING SENTENCE SHALL
BE APPLIED BY TAKING OPTIONS AND OTHER “INCENTIVE STOCK OPTIONS” INTO ACCOUNT IN
THE ORDER IN WHICH THEY WERE GRANTED.  FOR PURPOSES OF THIS SECTION 5.3(C), THE
FAIR MARKET VALUE OF STOCK SHALL BE DETERMINED AS OF THE TIME THE OPTION OR
OTHER “INCENTIVE STOCK OPTIONS” WITH RESPECT TO SUCH STOCK IS GRANTED.

5.4.          SUBSTITUTE AWARDS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS ARTICLE V TO THE CONTRARY, IN THE CASE OF AN OPTION THAT IS A SUBSTITUTE
AWARD, THE PRICE PER SHARE OF THE SHARES SUBJECT TO SUCH OPTION MAY BE LESS THAN
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT, PROVIDED, THAT THE EXCESS
OF:  (A) THE AGGREGATE FAIR MARKET VALUE (AS OF THE DATE SUCH SUBSTITUTE AWARD
IS GRANTED) OF THE SHARES SUBJECT TO THE SUBSTITUTE AWARD, OVER (B) THE
AGGREGATE EXERCISE PRICE THEREOF DOES NOT EXCEED THE EXCESS OF:  (X) THE
AGGREGATE FAIR MARKET VALUE (AS OF THE TIME IMMEDIATELY PRECEDING THE
TRANSACTION GIVING RISE TO THE SUBSTITUTE AWARD, SUCH FAIR MARKET VALUE TO BE
DETERMINED BY THE ADMINISTRATOR) OF THE SHARES OF THE PREDECESSOR ENTITY THAT
WERE SUBJECT TO THE GRANT ASSUMED OR SUBSTITUTED FOR BY THE COMPANY, OVER (Y)
THE AGGREGATE EXERCISE PRICE OF SUCH SHARES.

13


--------------------------------------------------------------------------------



ARTICLE VI.


EXERCISE OF OPTIONS


6.1.                              PARTIAL EXERCISE.  AN EXERCISABLE OPTION MAY
BE EXERCISED IN WHOLE OR IN PART.  HOWEVER, AN OPTION SHALL NOT BE EXERCISABLE
WITH RESPECT TO FRACTIONAL SHARES AND THE ADMINISTRATOR MAY REQUIRE THAT, BY THE
TERMS OF THE OPTION, A PARTIAL EXERCISE BE WITH RESPECT TO A MINIMUM NUMBER OF
SHARES.


6.2.                              MANNER OF EXERCISE.  ALL OR A PORTION OF AN
EXERCISABLE OPTION SHALL BE DEEMED EXERCISED UPON DELIVERY OF ALL OF THE
FOLLOWING TO THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON OR ENTITY
DESIGNATED BY THE ADMINISTRATOR, OR HIS, HER OR ITS OFFICE, AS APPLICABLE:

(A)                                  A WRITTEN NOTICE COMPLYING WITH THE
APPLICABLE RULES ESTABLISHED BY THE ADMINISTRATOR STATING THAT THE OPTION, OR A
PORTION THEREOF, IS EXERCISED.  SUCH RULES MAY PROVIDE THAT FOR ADMINISTRATIVE
CONVENIENCE AN OPTION MAY NOT BE EXERCISED DURING SUCH PERIOD (NOT EXCEEDING 10
DAYS) AS IS SPECIFIED IN ADVANCE BY THE ADMINISTRATOR.  THE NOTICE SHALL BE
SIGNED BY THE HOLDER OR OTHER PERSON THEN ENTITLED TO EXERCISE THE OPTION OR
SUCH PORTION OF THE OPTION;

(B)                                 SUCH REPRESENTATIONS AND DOCUMENTS AS THE
ADMINISTRATOR, IN ITS DISCRETION, DEEMS NECESSARY OR ADVISABLE TO EFFECT
COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY OTHER
FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR REGULATIONS.  THE ADMINISTRATOR
MAY, IN ITS DISCRETION, ALSO TAKE WHATEVER ADDITIONAL ACTIONS IT DEEMS
APPROPRIATE TO EFFECT SUCH COMPLIANCE INCLUDING, WITHOUT LIMITATION, PLACING
LEGENDS ON SHARE CERTIFICATES AND ISSUING STOP-TRANSFER NOTICES TO AGENTS AND
REGISTRARS;

(C)                                  IN THE EVENT THAT THE OPTION SHALL BE
EXERCISED PURSUANT TO SECTION 11.1 BY ANY PERSON OR PERSONS OTHER THAN THE
HOLDER, APPROPRIATE PROOF OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE
OPTION; AND

(D)                                 FULL CASH PAYMENT TO THE SECRETARY OF THE
COMPANY FOR THE SHARES WITH RESPECT TO WHICH THE OPTION, OR PORTION THEREOF, IS
EXERCISED.  HOWEVER, THE ADMINISTRATOR MAY, IN ITS DISCRETION, (I)  ALLOW
PAYMENT, IN WHOLE OR IN PART, THROUGH THE DELIVERY OF SHARES OF COMMON STOCK
WHICH HAVE BEEN OWNED BY THE HOLDER FOR AT LEAST SIX MONTHS, DULY ENDORSED FOR
TRANSFER TO THE COMPANY WITH A FAIR MARKET VALUE ON THE DATE OF DELIVERY EQUAL
TO THE AGGREGATE EXERCISE PRICE OF THE OPTION OR EXERCISED PORTION THEREOF;
(II) ALLOW PAYMENT, IN WHOLE OR IN PART, THROUGH THE SURRENDER OF SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE OPTION HAVING A FAIR MARKET
VALUE ON THE DATE OF OPTION EXERCISE EQUAL TO THE AGGREGATE EXERCISE PRICE OF
THE OPTION OR EXERCISED PORTION THEREOF; (III) ALLOW PAYMENT, IN WHOLE OR IN
PART, THROUGH THE DELIVERY OF PROPERTY OF ANY KIND WHICH CONSTITUTES GOOD AND
VALUABLE CONSIDERATION; (IV) ALLOW PAYMENT, IN WHOLE OR IN PART, THROUGH THE
DELIVERY OF A NOTICE THAT THE HOLDER HAS PLACED A MARKET SELL ORDER WITH A
BROKER WITH RESPECT TO SHARES OF COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE
OPTION, AND THE BROKER TIMELY PAYS A SUFFICIENT PORTION OF THE NET PROCEEDS OF
THE SALE TO THE COMPANY IN SATISFACTION OF THE OPTION EXERCISE PRICE; OR

14


--------------------------------------------------------------------------------


(V) ALLOW PAYMENT THROUGH ANY COMBINATION OF THE CONSIDERATION PROVIDED IN THE
FOREGOING SUBPARAGRAPHS (I), (II), (III) AND (IV); PROVIDED, HOWEVER, THAT THE
PAYMENT IN THE MANNER PRESCRIBED IN THE PRECEDING PARAGRAPHS SHALL NOT BE
PERMITTED TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES THAT PAYMENT IN SUCH
MANNER SHALL RESULT IN AN EXTENSION OR MAINTENANCE OF CREDIT, AN ARRANGEMENT FOR
THE EXTENSION OF CREDIT, OR A RENEWAL OR AN EXTENSION OF CREDIT IN THE FORM OF A
PERSONAL LOAN TO OR FOR ANY DIRECTOR OR EXECUTIVE OFFICER OF THE COMPANY THAT IS
PROHIBITED BY SECTION 13(K) OF THE EXCHANGE ACT OR OTHER APPLICABLE LAW.


6.3.                              CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. 
THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR
CERTIFICATES FOR SHARES OF STOCK PURCHASED UPON THE EXERCISE OF ANY OPTION OR
PORTION THEREOF PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:

(A)                                  THE ADMISSION OF SUCH SHARES TO LISTING ON
ALL STOCK EXCHANGES ON WHICH SUCH CLASS OF STOCK IS THEN LISTED;

(B)                                 THE COMPLETION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY FEDERAL, STATE OR FOREIGN LAW, OR UNDER
THE RULINGS OR REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR ANY
OTHER GOVERNMENTAL REGULATORY BODY WHICH THE ADMINISTRATOR SHALL, IN ITS
DISCRETION, DEEM NECESSARY OR ADVISABLE;

(C)                                  THE OBTAINING OF ANY APPROVAL OR OTHER
CLEARANCE FROM ANY FEDERAL, STATE OR FOREIGN GOVERNMENTAL AGENCY WHICH THE
ADMINISTRATOR SHALL, IN ITS DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE;

(D)                                 THE LAPSE OF SUCH REASONABLE PERIOD OF TIME
FOLLOWING THE EXERCISE OF THE OPTION AS THE ADMINISTRATOR MAY ESTABLISH FROM
TIME TO TIME FOR REASONS OF ADMINISTRATIVE CONVENIENCE; AND

(E)                                  THE RECEIPT BY THE COMPANY OF FULL PAYMENT
FOR SUCH SHARES, INCLUDING PAYMENT OF ANY APPLICABLE WITHHOLDING TAX, WHICH IN
THE DISCRETION OF THE ADMINISTRATOR MAY BE IN THE FORM OF CONSIDERATION USED BY
THE HOLDER TO PAY FOR SUCH SHARES UNDER SECTION 6.2(D).


6.4.                              RIGHTS AS STOCKHOLDERS.  HOLDERS SHALL NOT BE,
NOR HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, STOCKHOLDERS OF THE COMPANY IN
RESPECT OF ANY SHARES PURCHASABLE UPON THE EXERCISE OF ANY PART OF AN OPTION
UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES HAVE BEEN ISSUED BY THE
COMPANY TO SUCH HOLDERS.


6.5.                              OWNERSHIP AND TRANSFER RESTRICTIONS.  THE
ADMINISTRATOR, IN ITS DISCRETION, MAY IMPOSE SUCH RESTRICTIONS ON THE OWNERSHIP
AND TRANSFERABILITY OF THE SHARES PURCHASABLE UPON THE EXERCISE OF AN OPTION AS
IT DEEMS APPROPRIATE.  ANY SUCH RESTRICTION SHALL BE SET FORTH IN THE RESPECTIVE
AWARD AGREEMENT AND MAY BE REFERRED TO ON THE CERTIFICATES EVIDENCING SUCH
SHARES.  THE HOLDER SHALL GIVE THE COMPANY PROMPT NOTICE OF ANY DISPOSITION OF
SHARES OF COMMON STOCK ACQUIRED BY EXERCISE OF AN INCENTIVE STOCK OPTION WITHIN
(A) TWO YEARS FROM THE DATE OF GRANTING (INCLUDING THE DATE THE OPTION IS
MODIFIED, EXTENDED OR RENEWED FOR PURPOSES OF SECTION 424(H)

15


--------------------------------------------------------------------------------



OF THE CODE) SUCH OPTION TO SUCH HOLDER, OR (B) ONE YEAR AFTER THE TRANSFER OF
SUCH SHARES TO SUCH HOLDER.


6.6.                              ADDITIONAL LIMITATIONS ON EXERCISE OF
OPTIONS.  HOLDERS MAY BE REQUIRED TO COMPLY WITH ANY TIMING OR OTHER
RESTRICTIONS WITH RESPECT TO THE SETTLEMENT OR EXERCISE OF AN OPTION, INCLUDING
A WINDOW-PERIOD LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION OF THE
ADMINISTRATOR.


ARTICLE VII.


AWARD OF RESTRICTED STOCK


7.1.                              ELIGIBILITY.  SUBJECT TO THE AWARD LIMIT,
RESTRICTED STOCK MAY BE AWARDED TO ANY EMPLOYEE, CONSULTANT OR NON-EMPLOYEE
DIRECTOR WHO THE ADMINISTRATOR DETERMINES SHOULD RECEIVE SUCH AN AWARD.


7.2.                              AWARD OF RESTRICTED STOCK.

(A)                                  THE ADMINISTRATOR MAY FROM TIME TO TIME, IN
ITS DISCRETION:

(i)                                     Select from among the Employees,
Non-Employee Directors or Consultants (including Employees, Non-Employee
Directors or Consultants who have previously received Awards under the Plan)
such of them as in its opinion should be awarded Restricted Stock; and

(ii)                                  Determine the purchase price, if any, and
other terms and conditions applicable to such Restricted Stock, consistent with
the Plan.

(B)                                 THE ADMINISTRATOR SHALL ESTABLISH THE
PURCHASE PRICE, IF ANY, AND FORM OF PAYMENT FOR RESTRICTED STOCK; PROVIDED,
HOWEVER, THAT SUCH PURCHASE PRICE SHALL BE NO LESS THAN THE PAR VALUE OF THE
COMMON STOCK TO BE PURCHASED, UNLESS OTHERWISE PERMITTED BY APPLICABLE STATE
LAW.  IN ALL CASES, LEGAL CONSIDERATION SHALL BE REQUIRED FOR EACH ISSUANCE OF
RESTRICTED STOCK.

(C)                                  UPON THE SELECTION OF AN EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR TO BE AWARDED RESTRICTED STOCK, THE
ADMINISTRATOR SHALL INSTRUCT THE SECRETARY OF THE COMPANY TO ISSUE SUCH
RESTRICTED STOCK AND MAY IMPOSE SUCH CONDITIONS ON THE ISSUANCE OF SUCH
RESTRICTED STOCK AS IT DEEMS APPROPRIATE.


7.3.                              RIGHTS AS STOCKHOLDERS.  SUBJECT TO SECTION
7.4, UPON DELIVERY OF THE SHARES OF RESTRICTED STOCK TO THE ESCROW HOLDER
PURSUANT TO SECTION 7.6, THE HOLDER SHALL HAVE, UNLESS OTHERWISE PROVIDED BY THE
ADMINISTRATOR, ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID SHARES,
SUBJECT TO THE RESTRICTIONS IN HIS OR HER AWARD AGREEMENT, INCLUDING THE RIGHT
TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO
THE SHARES; PROVIDED, HOWEVER, THAT, IN THE DISCRETION OF THE ADMINISTRATOR, ANY
EXTRAORDINARY DISTRIBUTIONS WITH RESPECT TO THE COMMON STOCK SHALL BE SUBJECT TO
THE RESTRICTIONS SET FORTH IN SECTION 7.4.

16


--------------------------------------------------------------------------------



7.4.                              RESTRICTION.  ALL SHARES OF RESTRICTED STOCK
ISSUED UNDER THE PLAN (INCLUDING ANY SHARES RECEIVED BY HOLDERS THEREOF WITH
RESPECT TO SHARES OF RESTRICTED STOCK AS A RESULT OF STOCK DIVIDENDS, STOCK
SPLITS OR ANY OTHER FORM OF RECAPITALIZATION) SHALL, IN THE TERMS OF EACH
INDIVIDUAL AWARD AGREEMENT, BE SUBJECT TO SUCH RESTRICTIONS AS THE ADMINISTRATOR
SHALL PROVIDE, WHICH RESTRICTIONS MAY INCLUDE, WITHOUT LIMITATION, RESTRICTIONS
CONCERNING VOTING RIGHTS AND TRANSFERABILITY AND RESTRICTIONS BASED ON DURATION
OF EMPLOYMENT, DIRECTORSHIP OR CONSULTANCY WITH THE COMPANY, COMPANY PERFORMANCE
AND INDIVIDUAL PERFORMANCE; PROVIDED, HOWEVER, BY ACTION TAKEN AFTER THE
RESTRICTED STOCK IS ISSUED, THE ADMINISTRATOR MAY, ON SUCH TERMS AND CONDITIONS
AS IT MAY DETERMINE TO BE APPROPRIATE, REMOVE ANY OR ALL OF THE RESTRICTIONS
IMPOSED BY THE TERMS OF THE AWARD AGREEMENT.  RESTRICTED STOCK MAY NOT BE SOLD
OR ENCUMBERED UNTIL ALL RESTRICTIONS ARE TERMINATED OR EXPIRE.  IF NO
CONSIDERATION WAS PAID BY THE HOLDER UPON ISSUANCE, A HOLDER’S RIGHTS IN
UNVESTED RESTRICTED STOCK SHALL LAPSE, AND SUCH RESTRICTED STOCK SHALL BE
SURRENDERED TO THE COMPANY WITHOUT CONSIDERATION, UPON TERMINATION OF
EMPLOYMENT, TERMINATION OF DIRECTORSHIP, OR TERMINATION OF CONSULTANCY, AS
APPLICABLE; PROVIDED, HOWEVER, THAT THE ADMINISTRATOR IN ITS DISCRETION MAY
PROVIDE THAT SUCH RIGHTS SHALL NOT LAPSE IN THE EVENT OF A TERMINATION OF
EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY, AS
APPLICABLE, FOLLOWING A CHANGE IN CONTROL OR BECAUSE OF THE HOLDER’S RETIREMENT,
DEATH OR DISABILITY OR TERMINATION WITHOUT CAUSE, OR OTHERWISE, SUBJECT TO
SECTION 3.4(B).


7.5.                              REPURCHASE OF RESTRICTED STOCK.  THE
ADMINISTRATOR SHALL PROVIDE IN THE TERMS OF EACH INDIVIDUAL AWARD AGREEMENT THAT
THE COMPANY SHALL HAVE THE RIGHT TO REPURCHASE FROM THE HOLDER THE RESTRICTED
STOCK THEN SUBJECT TO RESTRICTIONS UNDER THE AWARD AGREEMENT IMMEDIATELY UPON A
TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP, OR TERMINATION OF
CONSULTANCY, AS APPLICABLE, AT A CASH PRICE PER SHARE EQUAL TO THE PRICE PAID BY
THE HOLDER FOR SUCH RESTRICTED STOCK; PROVIDED, HOWEVER, THAT THE ADMINISTRATOR
IN ITS DISCRETION MAY PROVIDE THAT SUCH RIGHTS SHALL NOT LAPSE IN THE EVENT OF A
TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF
CONSULTANCY, AS APPLICABLE, FOLLOWING A CHANGE IN CONTROL OR BECAUSE OF THE
HOLDER’S RETIREMENT, DEATH OR DISABILITY OR TERMINATION WITHOUT CAUSE, OR
OTHERWISE, SUBJECT TO SECTION 3.4(B).


7.6.                              ESCROW.  THE SECRETARY OF THE COMPANY OR SUCH
OTHER ESCROW HOLDER AS THE ADMINISTRATOR MAY APPOINT SHALL RETAIN PHYSICAL
CUSTODY OF EACH CERTIFICATE REPRESENTING RESTRICTED STOCK UNTIL ALL OF THE
RESTRICTIONS IMPOSED UNDER THE AWARD AGREEMENT WITH RESPECT TO THE SHARES
EVIDENCED BY SUCH CERTIFICATE EXPIRE OR SHALL HAVE BEEN REMOVED.


7.7.                              LEGEND.  IN ORDER TO ENFORCE THE RESTRICTIONS
IMPOSED UPON SHARES OF RESTRICTED STOCK HEREUNDER, THE ADMINISTRATOR SHALL CAUSE
A LEGEND OR LEGENDS TO BE PLACED ON CERTIFICATES REPRESENTING ALL SHARES OF
RESTRICTED STOCK THAT ARE STILL SUBJECT TO RESTRICTIONS UNDER AWARD AGREEMENTS,
WHICH LEGEND OR LEGENDS SHALL MAKE APPROPRIATE REFERENCE TO THE CONDITIONS
IMPOSED THEREBY.


7.8.                              SECTION 83(B) ELECTION.  IF A HOLDER MAKES AN
ELECTION UNDER SECTION 83(B) OF THE CODE, OR ANY SUCCESSOR SECTION THERETO, TO
BE TAXED WITH RESPECT TO THE RESTRICTED STOCK AS OF THE DATE OF TRANSFER OF THE
RESTRICTED STOCK RATHER THAN AS OF THE DATE OR DATES UPON WHICH THE HOLDER WOULD
OTHERWISE BE TAXABLE UNDER SECTION 83(A) OF THE CODE, THE HOLDER SHALL DELIVER A
COPY OF SUCH ELECTION TO THE COMPANY IMMEDIATELY AFTER FILING SUCH ELECTION WITH
THE INTERNAL REVENUE SERVICE.

17


--------------------------------------------------------------------------------



ARTICLE VIII.


PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,
RESTRICTED STOCK UNITS


8.1.                              ELIGIBILITY.  SUBJECT TO THE AWARD LIMIT, ONE
OR MORE PERFORMANCE AWARDS, DIVIDEND EQUIVALENT AWARDS, STOCK PAYMENT AWARDS,
DEFERRED STOCK AWARDS AND/OR RESTRICTED STOCK UNIT AWARDS MAY BE GRANTED TO ANY
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR WHOM THE ADMINISTRATOR DETERMINES
SHOULD RECEIVE SUCH AN AWARD.


8.2.                              PERFORMANCE AWARDS.

(A)                                  ANY EMPLOYEE, CONSULTANT OR NON-EMPLOYEE
DIRECTOR SELECTED BY THE ADMINISTRATOR MAY BE GRANTED ONE OR MORE PERFORMANCE
AWARDS.  THE VALUE OF SUCH PERFORMANCE AWARDS MAY BE LINKED TO ANY ONE OR MORE
OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA DETERMINED
APPROPRIATE BY THE ADMINISTRATOR, IN EACH CASE ON A SPECIFIED DATE OR DATES OR
OVER ANY PERIOD OR PERIODS DETERMINED BY THE ADMINISTRATOR.  IN MAKING SUCH
DETERMINATIONS, THE ADMINISTRATOR SHALL CONSIDER (AMONG SUCH OTHER FACTORS AS IT
DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE CONTRIBUTIONS,
RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR EMPLOYEE, CONSULTANT
OR NON-EMPLOYEE DIRECTOR.

(B)                                 WITHOUT LIMITING SECTION 8.2(A), THE
ADMINISTRATOR MAY GRANT PERFORMANCE AWARDS TO ANY COVERED EMPLOYEE IN THE FORM
OF A CASH BONUS PAYABLE UPON THE ATTAINMENT OF OBJECTIVE PERFORMANCE GOALS WHICH
ARE ESTABLISHED BY THE ADMINISTRATOR, IN EACH CASE ON A SPECIFIED DATE OR DATES
OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE ADMINISTRATOR.  ANY SUCH BONUSES
PAID TO COVERED EMPLOYEES SHALL BE BASED UPON OBJECTIVELY DETERMINABLE BONUS
FORMULAS ESTABLISHED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.2.  THE
MAXIMUM AGGREGATE AMOUNT OF ALL PERFORMANCE AWARDS GRANTED TO A COVERED EMPLOYEE
UNDER THIS SECTION 8.2(B) DURING ANY CALENDAR YEAR SHALL NOT EXCEED THE AWARD
LIMIT.  UNLESS OTHERWISE SPECIFIED BY THE ADMINISTRATOR AT THE TIME OF GRANT,
THE PERFORMANCE CRITERIA WITH RESPECT TO A PERFORMANCE AWARD PAYABLE TO A
COVERED EMPLOYEE SHALL BE DETERMINED ON THE BASIS OF GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


8.3.                              DIVIDEND EQUIVALENTS.  ANY EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR SELECTED BY THE ADMINISTRATOR MAY BE GRANTED
DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON COMMON STOCK, TO BE
CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE PERIOD BETWEEN THE DATE A FULL
VALUE AWARD IS GRANTED AND THE DATE SUCH FULL VALUE AWARD VESTS, IS EXERCISED,
IS DISTRIBUTED OR EXPIRES, AS DETERMINED BY THE ADMINISTRATOR.  SUCH DIVIDEND
EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES OF COMMON STOCK BY
SUCH FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE
DETERMINED BY THE ADMINISTRATOR.


8.4.                              STOCK PAYMENTS.  ANY EMPLOYEE, CONSULTANT OR
NON-EMPLOYEE DIRECTOR SELECTED BY THE ADMINISTRATOR MAY RECEIVE STOCK PAYMENTS
IN THE MANNER DETERMINED FROM TIME TO TIME BY THE ADMINISTRATOR.  THE NUMBER OF
SHARES SHALL BE DETERMINED BY THE ADMINISTRATOR AND MAY BE BASED UPON THE
PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA DETERMINED
APPROPRIATE BY THE ADMINISTRATOR, DETERMINED ON THE DATE SUCH STOCK PAYMENT IS
MADE OR ON ANY DATE THEREAFTER.

18


--------------------------------------------------------------------------------



8.5.                              DEFERRED STOCK.  ANY EMPLOYEE, CONSULTANT OR
NON-EMPLOYEE DIRECTOR SELECTED BY THE ADMINISTRATOR MAY BE GRANTED AN AWARD OF
DEFERRED STOCK IN THE MANNER DETERMINED FROM TIME TO TIME BY THE ADMINISTRATOR. 
THE NUMBER OF SHARES OF DEFERRED STOCK SHALL BE DETERMINED BY THE ADMINISTRATOR
AND MAY BE LINKED TO THE SATISFACTION OF ONE OR MORE PERFORMANCE GOALS OR OTHER
SPECIFIC PERFORMANCE GOALS AS THE ADMINISTRATOR DETERMINES TO BE APPROPRIATE AT
THE TIME OF GRANT, IN EACH CASE ON A SPECIFIED DATE OR DATES OR OVER ANY PERIOD
OR PERIODS DETERMINED BY THE ADMINISTRATOR.  COMMON STOCK UNDERLYING A DEFERRED
STOCK AWARD WILL NOT BE ISSUED UNTIL THE DEFERRED STOCK AWARD HAS VESTED,
PURSUANT TO A VESTING SCHEDULE OR PERFORMANCE CRITERIA SET BY THE
ADMINISTRATOR.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR, A HOLDER OF
DEFERRED STOCK SHALL HAVE NO RIGHTS AS A COMPANY STOCKHOLDER WITH RESPECT TO
SUCH DEFERRED STOCK UNTIL SUCH TIME AS THE AWARD HAS VESTED AND THE COMMON STOCK
UNDERLYING THE AWARD HAS BEEN ISSUED.


8.6.                              RESTRICTED STOCK UNITS.  ANY EMPLOYEE,
CONSULTANT OR NON-EMPLOYEE DIRECTOR SELECTED BY THE ADMINISTRATOR MAY BE GRANTED
AN AWARD OF RESTRICTED STOCK UNITS IN THE MANNER DETERMINED FROM TIME TO TIME BY
THE ADMINISTRATOR.  THE ADMINISTRATOR IS AUTHORIZED TO MAKE AWARDS OF RESTRICTED
STOCK UNITS IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS
DETERMINED BY THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL SPECIFY THE DATE OR
DATES ON WHICH THE RESTRICTED STOCK UNITS SHALL BECOME FULLY VESTED AND
NONFORFEITABLE, AND MAY SPECIFY SUCH CONDITIONS TO VESTING AS IT DEEMS
APPROPRIATE, AND MAY SPECIFY THAT SUCH RESTRICTED STOCK UNITS BECOME FULLY
VESTED AND NONFORFEITABLE PURSUANT TO THE SATISFACTION OF ONE OR MORE
PERFORMANCE GOALS OR OTHER SPECIFIC PERFORMANCE GOALS AS THE ADMINISTRATOR
DETERMINES TO BE APPROPRIATE AT THE TIME OF THE GRANT, IN EACH CASE ON A
SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
ADMINISTRATOR.  THE ADMINISTRATOR SHALL SPECIFY THE DISTRIBUTION DATES
APPLICABLE TO EACH AWARD OF RESTRICTED STOCK UNITS WHICH SHALL BE NO EARLIER
THAN THE VESTING DATES OR EVENTS OF THE AWARD AND MAY BE DETERMINED AT THE
ELECTION OF THE EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR, SUBJECT TO
COMPLIANCE WITH SECTION 409A OF THE CODE.  ON THE DISTRIBUTION DATES, THE
COMPANY SHALL ISSUE TO THE HOLDER ONE UNRESTRICTED, FULLY TRANSFERABLE SHARE OF
COMMON STOCK FOR EACH RESTRICTED STOCK UNIT DISTRIBUTED.


8.7.                              TERM.  THE TERM OF A PERFORMANCE AWARD,
DIVIDEND EQUIVALENT AWARD, DEFERRED STOCK AWARD, STOCK PAYMENT AWARD AND/OR
RESTRICTED STOCK UNIT AWARD SHALL BE SET BY THE ADMINISTRATOR IN ITS DISCRETION.


8.8.                              EXERCISE OR PURCHASE PRICE.  THE ADMINISTRATOR
MAY ESTABLISH THE EXERCISE OR PURCHASE PRICE OF A PERFORMANCE AWARD, SHARES OF
DEFERRED STOCK, SHARES DISTRIBUTED AS A STOCK PAYMENT AWARD OR SHARES
DISTRIBUTED PURSUANT TO A RESTRICTED STOCK UNIT AWARD; PROVIDED, HOWEVER, THAT
SUCH PRICE SHALL NOT BE LESS THAN THE PAR VALUE OF A SHARE OF COMMON STOCK,
UNLESS OTHERWISE PERMITTED BY APPLICABLE STATE LAW.


8.9.                              EXERCISE UPON TERMINATION OF EMPLOYMENT,
TERMINATION OF CONSULTANCY OR TERMINATION OF DIRECTORSHIP.  A PERFORMANCE AWARD,
DIVIDEND EQUIVALENT AWARD, DEFERRED STOCK AWARD, STOCK PAYMENT AWARD AND/OR
RESTRICTED STOCK UNIT AWARD IS EXERCISABLE OR DISTRIBUTABLE ONLY WHILE THE
HOLDER IS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR, AS APPLICABLE;
PROVIDED, HOWEVER, THAT THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE THAT THE
PERFORMANCE AWARD, DIVIDEND EQUIVALENT AWARD, DEFERRED STOCK AWARD, STOCK
PAYMENT AWARD AND/OR RESTRICTED STOCK UNIT AWARD MAY BE EXERCISED OR DISTRIBUTED
SUBSEQUENT TO A TERMINATION

19


--------------------------------------------------------------------------------



OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY
FOLLOWING A “CHANGE OF CONTROL OR OWNERSHIP” (WITHIN THE MEANING OF SECTION
1.162-27(E)(2)(V) OR ANY SUCCESSOR REGULATION THERETO) OF THE COMPANY; AND,
PROVIDED, FURTHER, THAT, EXCEPT WITH RESPECT TO PERFORMANCE AWARDS GRANTED TO
COVERED EMPLOYEES, THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE THAT
PERFORMANCE AWARDS MAY BE EXERCISED OR PAID FOLLOWING A TERMINATION OF
EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY, AS
APPLICABLE, FOLLOWING A CHANGE IN CONTROL, OR BECAUSE OF THE HOLDER’S
RETIREMENT, DEATH OR DISABILITY OR TERMINATION WITHOUT CAUSE, OR OTHERWISE,
SUBJECT TO SECTION 3.4(B).


8.10.                        FORM OF PAYMENT.  PAYMENT OF THE AMOUNT DETERMINED
UNDER SECTION 8.2 OR 8.3 ABOVE SHALL BE IN CASH, IN COMMON STOCK OR A
COMBINATION OF BOTH, AS DETERMINED BY THE ADMINISTRATOR.  TO THE EXTENT ANY
PAYMENT UNDER THIS ARTICLE VIII IS EFFECTED IN COMMON STOCK, IT SHALL BE MADE
SUBJECT TO SATISFACTION OF ALL PROVISIONS OF SECTION 6.3.


ARTICLE IX.


STOCK APPRECIATION RIGHTS


9.1.                              GRANT OF STOCK APPRECIATION RIGHTS.  A STOCK
APPRECIATION RIGHT MAY BE GRANTED TO ANY EMPLOYEE, CONSULTANT OR NON-EMPLOYEE
DIRECTOR SELECTED BY THE ADMINISTRATOR.  A STOCK APPRECIATION RIGHT MAY BE
GRANTED:  (A) IN CONNECTION AND SIMULTANEOUSLY WITH THE GRANT OF AN OPTION, OR
(B) INDEPENDENT OF AN OPTION.  A STOCK APPRECIATION RIGHT SHALL BE SUBJECT TO
SUCH TERMS AND CONDITIONS NOT INCONSISTENT WITH THE PLAN AS THE ADMINISTRATOR
SHALL IMPOSE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


9.2.                              COUPLED STOCK APPRECIATION RIGHTS.

(A)                                  A COUPLED STOCK APPRECIATION RIGHT (“CSAR”)
SHALL BE RELATED TO A PARTICULAR OPTION AND SHALL BE EXERCISABLE ONLY WHEN AND
TO THE EXTENT THE RELATED OPTION IS EXERCISABLE.

(B)                                 A CSAR MAY BE GRANTED TO THE HOLDER FOR NO
MORE THAN THE NUMBER OF SHARES SUBJECT TO THE SIMULTANEOUSLY GRANTED OPTION TO
WHICH IT IS COUPLED.

(C)                                  A CSAR SHALL ENTITLE THE HOLDER (OR OTHER
PERSON ENTITLED TO EXERCISE THE OPTION PURSUANT TO THE PLAN) TO SURRENDER TO THE
COMPANY UNEXERCISED A PORTION OF THE OPTION TO WHICH THE CSAR RELATES (TO THE
EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO RECEIVE FROM THE COMPANY
IN EXCHANGE THEREFOR AN AMOUNT DETERMINED BY MULTIPLYING (I) THE DIFFERENCE
OBTAINED BY SUBTRACTING THE EXERCISE PRICE PER SHARE OF THE CSAR FROM (II) THE
FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF EXERCISE OF THE CSAR
BY THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH THE CSAR SHALL
HAVE BEEN EXERCISED, SUBJECT TO ANY LIMITATIONS THE ADMINISTRATOR MAY IMPOSE.


9.3.                              INDEPENDENT STOCK APPRECIATION RIGHTS.

(A)                                  AN INDEPENDENT STOCK APPRECIATION RIGHT
(“ISAR”) SHALL BE UNRELATED TO ANY OPTION AND SHALL HAVE A TERM SET BY THE
ADMINISTRATOR IN ITS DISCRETION; PROVIDED,

20


--------------------------------------------------------------------------------


HOWEVER, THAT THE TERM SHALL NOT BE MORE THAN TEN (10) YEARS FROM THE DATE THE
ISAR IS GRANTED.  AN ISAR SHALL BE EXERCISABLE IN SUCH INSTALLMENTS AS THE
ADMINISTRATOR MAY DETERMINE.  AN ISAR SHALL COVER SUCH NUMBER OF SHARES OF
COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE; PROVIDED, HOWEVER, THAT UNLESS
THE ADMINISTRATOR OTHERWISE PROVIDES IN THE TERMS OF THE AWARD AGREEMENT OR
OTHERWISE, NO ISAR GRANTED TO A PERSON SUBJECT TO SECTION 16 OF THE EXCHANGE ACT
SHALL BE EXERCISABLE UNTIL AT LEAST SIX MONTHS HAVE ELAPSED FOLLOWING THE DATE
ON WHICH THE ISAR WAS GRANTED.  THE EXERCISE PRICE PER SHARE OF COMMON STOCK
SUBJECT TO EACH ISAR SHALL BE SET BY THE ADMINISTRATOR; PROVIDED, THAT SUCH
EXERCISE PRICE PER SHARE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK ON THE DATE THE ISAR IS GRANTED.  AN ISAR IS EXERCISABLE
ONLY WHILE THE HOLDER IS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR;
PROVIDED, THAT THE ADMINISTRATOR MAY PROVIDE THAT ISARS MAY BE EXERCISED
FOLLOWING A TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR
TERMINATION OF CONSULTANCY, AS APPLICABLE, OR FOLLOWING A CHANGE IN CONTROL, OR
BECAUSE OF THE HOLDER’S RETIREMENT, DEATH OR DISABILITY OR TERMINATION WITHOUT
CAUSE, OR OTHERWISE, SUBJECT TO SECTION 3.4(B).

(B)                                 AN ISAR SHALL ENTITLE THE HOLDER (OR OTHER
PERSON ENTITLED TO EXERCISE THE ISAR PURSUANT TO THE PLAN) TO EXERCISE ALL OR A
SPECIFIED PORTION OF THE ISAR (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS
TERMS) AND TO RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY MULTIPLYING (I)
THE DIFFERENCE OBTAINED BY SUBTRACTING THE EXERCISE PRICE PER SHARE OF THE ISAR
FROM THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF EXERCISE OF
THE ISAR BY (II) THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH THE
ISAR SHALL HAVE BEEN EXERCISED, SUBJECT TO ANY LIMITATIONS THE ADMINISTRATOR MAY
IMPOSE.


9.4.                              PAYMENT AND LIMITATIONS ON EXERCISE.

(A)                                  PAYMENT OF THE AMOUNTS DETERMINED UNDER
SECTION 9.2(C) AND 9.3(B) ABOVE SHALL BE IN CASH, SHARES OF COMMON STOCK (BASED
ON ITS FAIR MARKET VALUE AS OF THE DATE THE STOCK APPRECIATION RIGHT IS
EXERCISED), OR A COMBINATION OF BOTH, AS DETERMINED BY THE ADMINISTRATOR.  THE
COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR
CERTIFICATES FOR SHARES OF STOCK ISSUABLE UPON THE EXERCISE OF ANY STOCK
APPRECIATION RIGHT PRIOR TO FULFILLMENT OF THE CONDITIONS SET FORTH IN SECTION
6.3 ABOVE.

(B)                                 HOLDERS OF STOCK APPRECIATION RIGHTS MAY BE
REQUIRED TO COMPLY WITH ANY TIMING OR OTHER RESTRICTIONS WITH RESPECT TO THE
SETTLEMENT OR EXERCISE OF A STOCK APPRECIATION RIGHT, INCLUDING A WINDOW-PERIOD
LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION OF THE ADMINISTRATOR.


ARTICLE X.


ADMINISTRATION


10.1.                        COMMITTEE.  THE COMMITTEE SHALL CONSIST SOLELY OF
TWO OR MORE NON-EMPLOYEE DIRECTORS APPOINTED BY AND HOLDING OFFICE AT THE
PLEASURE OF THE BOARD.  TO THE EXTENT AWARDS ARE INTENDED TO COMPLY WITH THE
QUALIFIED PERFORMANCE-BASED COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF
THE CODE AND THE REQUIREMENTS FOR THE APPLICATION OF RULE 16B-3, EACH MEMBER OF
THE COMMITTEE SHALL QUALIFY AS BOTH A “NON-EMPLOYEE DIRECTOR” AS DEFINED BY RULE
16B-3 AND AN “OUTSIDE DIRECTOR” FOR PURPOSES OF SECTION 162(M) OF THE CODE. 

21


--------------------------------------------------------------------------------



APPOINTMENT OF COMMITTEE MEMBERS SHALL BE EFFECTIVE UPON ACCEPTANCE OF
APPOINTMENT.  COMMITTEE MEMBERS MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN
NOTICE TO THE BOARD.  VACANCIES IN THE COMMITTEE MAY BE FILLED BY THE BOARD.


10.2.                        DUTIES AND POWERS OF COMMITTEE.  IT SHALL BE THE
DUTY OF THE COMMITTEE TO CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN IN
ACCORDANCE WITH ITS PROVISIONS.  THE COMMITTEE SHALL HAVE THE POWER TO INTERPRET
THE PLAN AND THE AWARD AGREEMENTS, AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH, TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES, TO DELEGATE AUTHORITY
IN ACCORDANCE WITH SECTION 10.5 AND TO AMEND ANY AWARD AGREEMENT PROVIDED THAT
THE RIGHTS OR OBLIGATIONS OF THE HOLDER OF THE AWARD THAT IS THE SUBJECT OF ANY
SUCH AWARD AGREEMENT ARE NOT AFFECTED ADVERSELY.  ANY SUCH GRANT OR AWARD UNDER
THE PLAN NEED NOT BE THE SAME WITH RESPECT TO EACH HOLDER.  ANY SUCH
INTERPRETATIONS AND RULES WITH RESPECT TO INCENTIVE STOCK OPTIONS SHALL BE
CONSISTENT WITH THE PROVISIONS OF SECTION 422 OF THE CODE.  IN ITS DISCRETION,
THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND
DUTIES OF THE COMMITTEE UNDER THE PLAN EXCEPT WITH RESPECT TO MATTERS WHICH
UNDER RULE 16B-3 OR SECTION 162(M) OF THE CODE, OR ANY REGULATIONS OR RULES
ISSUED THEREUNDER, ARE REQUIRED TO BE DETERMINED IN THE DISCRETION OF THE
COMMITTEE.


10.3.                        MAJORITY RULE; UNANIMOUS WRITTEN CONSENT.  THE
COMMITTEE SHALL ACT BY A MAJORITY OF ITS MEMBERS IN ATTENDANCE AT A MEETING AT
WHICH A QUORUM IS PRESENT OR BY A MEMORANDUM OR OTHER WRITTEN INSTRUMENT SIGNED
BY ALL MEMBERS OF THE COMMITTEE.


10.4.                        COMPENSATION; PROFESSIONAL ASSISTANCE; GOOD FAITH
ACTIONS.  MEMBERS OF THE COMMITTEE SHALL RECEIVE SUCH COMPENSATION, IF ANY, FOR
THEIR SERVICES AS MEMBERS AS MAY BE DETERMINED BY THE BOARD.  ALL EXPENSES AND
LIABILITIES WHICH MEMBERS OF THE COMMITTEE INCUR IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN SHALL BE BORNE BY THE COMPANY.  THE COMMITTEE MAY,
WITH THE APPROVAL OF THE BOARD, EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS,
APPRAISERS, BROKERS OR OTHER PERSONS.  THE COMMITTEE, THE COMPANY AND THE
COMPANY’S OFFICERS AND DIRECTORS SHALL BE ENTITLED TO RELY UPON THE ADVICE,
OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE OR THE BOARD IN GOOD
FAITH SHALL BE FINAL AND BINDING UPON ALL HOLDERS, THE COMPANY AND ALL OTHER
INTERESTED PERSONS.  NO MEMBERS OF THE COMMITTEE OR BOARD SHALL BE PERSONALLY
LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN OR AWARDS, AND ALL MEMBERS OF THE COMMITTEE AND THE BOARD
SHALL BE FULLY PROTECTED BY THE COMPANY IN RESPECT OF ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.


10.5.                        DELEGATION OF AUTHORITY TO GRANT AWARDS.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE COMMITTEE MAY, BUT NEED NOT, DELEGATE
FROM TIME TO TIME SOME OR ALL OF ITS AUTHORITY TO GRANT AWARDS UNDER THE PLAN TO
A COMMITTEE OR COMMITTEES CONSISTING OF ONE OR MORE MEMBERS OF THE BOARD AND/OR
ONE OR MORE OFFICERS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE AUTHORITY TO
GRANT AWARDS TO THE FOLLOWING INDIVIDUALS MAY NOT BE DELEGATED:  (A) INDIVIDUALS
WHO ARE SUBJECT TO THE REPORTING RULES UNDER SECTION 16(A) OF THE EXCHANGE ACT,
(B) INDIVIDUALS WHO ARE COVERED EMPLOYEES, AND (C) INDIVIDUALS WHO ARE OFFICERS
OF THE COMPANY WHO ARE DELEGATED AUTHORITY BY THE COMMITTEE HEREUNDER.  ANY
DELEGATION HEREUNDER SHALL BE SUBJECT TO THE RESTRICTIONS AND LIMITS THAT THE
COMMITTEE SPECIFIES AT THE TIME OF SUCH DELEGATION OF AUTHORITY AND MAY BE
RESCINDED AT ANY TIME BY THE COMMITTEE.  AT ALL TIMES, ANY COMMITTEE APPOINTED
UNDER THIS SECTION 10.5 SHALL SERVE IN SUCH CAPACITY AT THE PLEASURE OF THE
COMMITTEE.

22


--------------------------------------------------------------------------------



ARTICLE XI.


MISCELLANEOUS PROVISIONS


11.1.                        TRANSFERABILITY OF AWARDS.

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
11.1(B):

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

(iii)                               During the lifetime of the Holder, only the
Holder may exercise an Option or other Award (or any portion thereof) granted to
him under the Plan, unless it has been disposed of pursuant to a DRO; after the
death of the Holder, any exercisable portion of an Option or other Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution.

(B)                                 NOTWITHSTANDING SECTION 11.1(A), THE
ADMINISTRATOR, IN ITS DISCRETION, MAY DETERMINE TO PERMIT A HOLDER TO TRANSFER A
NON-QUALIFIED STOCK OPTION TO ANY ONE OR MORE PERMITTED TRANSFEREES (AS DEFINED
BELOW), SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:  (I) A NON-QUALIFIED
STOCK OPTION TRANSFERRED TO A PERMITTED TRANSFEREE SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE BY THE PERMITTED TRANSFEREE OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION; (II) ANY NON-QUALIFIED STOCK OPTION WHICH IS
TRANSFERRED TO A PERMITTED TRANSFEREE SHALL CONTINUE TO BE SUBJECT TO ALL THE
TERMS AND CONDITIONS OF THE NON-QUALIFIED STOCK OPTION AS APPLICABLE TO THE
ORIGINAL HOLDER (OTHER THAN THE ABILITY TO FURTHER TRANSFER THE NON-QUALIFIED
STOCK OPTION); AND (III) THE HOLDER AND THE PERMITTED TRANSFEREE SHALL EXECUTE
ANY AND ALL DOCUMENTS REQUESTED BY THE ADMINISTRATOR, INCLUDING, WITHOUT
LIMITATION DOCUMENTS TO (A) CONFIRM THE STATUS OF THE TRANSFEREE AS A PERMITTED
TRANSFEREE, (B) SATISFY ANY REQUIREMENTS FOR AN EXEMPTION FOR THE TRANSFER UNDER
APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS AND (C) EVIDENCE THE
TRANSFER.  FOR PURPOSES OF THIS SECTION 11.1(B), “PERMITTED TRANSFEREE” SHALL
MEAN,

23


--------------------------------------------------------------------------------


WITH RESPECT TO A HOLDER, ANY CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT,
GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW,
FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW,
INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE HOLDER’S HOUSEHOLD
(OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH THESE PERSONS (OR THE
HOLDER) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH THESE
PERSONS (OR THE HOLDER) OWN MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS, OR
ANY OTHER TRANSFEREE SPECIFICALLY APPROVED BY THE ADMINISTRATOR AFTER TAKING
INTO ACCOUNT ANY FEDERAL, STATE, LOCAL AND FOREIGN TAX AND SECURITIES LAWS
APPLICABLE TO TRANSFERABLE NON-QUALIFIED STOCK OPTIONS.


11.2.                        AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN. 
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 11.2, THE PLAN MAY BE WHOLLY OR
PARTIALLY AMENDED OR OTHERWISE MODIFIED, SUSPENDED OR TERMINATED AT ANY TIME OR
FROM TIME TO TIME BY THE BOARD, OR THE COMPENSATION COMMITTEE OF THE BOARD. 
HOWEVER, WITHOUT APPROVAL OF THE COMPANY’S STOCKHOLDERS GIVEN WITHIN TWELVE (12)
MONTHS BEFORE OR AFTER THE ACTION BY THE ADMINISTRATOR, NO ACTION OF THE
ADMINISTRATOR MAY, EXCEPT AS PROVIDED IN SECTION 11.3, (I) INCREASE THE LIMITS
IMPOSED IN SECTION 2.1 ON THE MAXIMUM NUMBER OF SHARES WHICH MAY BE ISSUED UNDER
THE PLAN, (II) DECREASE, DIRECTLY OR INDIRECTLY, THE EXERCISE PRICE OF ANY
OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN (INCLUDING
ANY ACTION HAVING THE SAME EFFECT, SUCH AS A CANCELLATION OF AN UNDERWATER
OPTION OR STOCK APPRECIATION RIGHT AND REGRANT OF A NEW AWARD AT A LESSER
EXERCISE PRICE OR THE REPURCHASE OF AN OPTION OR STOCK APPRECIATION RIGHT FOR AN
AMOUNT GREATER THAN THE INTRINSIC VALUE OF THE OPTION OR STOCK APPRECIATION
RIGHT), OR (III) RESULT IN A MATERIAL CHANGE IN ELIGIBILITY REQUIREMENTS. 
EXCEPT AS PROVIDED IN SECTION 11.12, NO AMENDMENT, SUSPENSION OR TERMINATION OF
THE PLAN SHALL, WITHOUT THE CONSENT OF THE HOLDER, ALTER OR IMPAIR ANY RIGHTS OR
OBLIGATIONS UNDER ANY AWARD THERETOFORE GRANTED OR AWARDED, UNLESS THE AWARD
ITSELF OTHERWISE EXPRESSLY SO PROVIDES.  NO AWARDS MAY BE GRANTED OR AWARDED
DURING ANY PERIOD OF SUSPENSION OR AFTER TERMINATION OF THE PLAN, AND IN NO
EVENT MAY ANY AWARD BE GRANTED UNDER THE PLAN AFTER THE FIRST TO OCCUR OF THE
FOLLOWING EVENTS:

(A)                                  THE EXPIRATION OF TEN (10) YEARS FROM THE
DATE THE PLAN IS ADOPTED BY THE BOARD; OR

(B)                                 THE EXPIRATION OF TEN (10) YEARS FROM THE
DATE THE PLAN IS FIRST APPROVED BY THE COMPANY’S STOCKHOLDERS.


11.3.                        CHANGES IN COMMON STOCK OR ASSETS OF THE COMPANY,
ACQUISITION OR LIQUIDATION OF THE COMPANY AND OTHER CORPORATE EVENTS.

(A)                                  SUBJECT TO SECTION 11.3(E), IN THE EVENT OF
ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, COMMON STOCK,
OTHER SECURITIES OR OTHER PROPERTY), RECAPITALIZATION, RECLASSIFICATION, STOCK
SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP,
SPIN-OFF, COMBINATION, REPURCHASE, LIQUIDATION, DISSOLUTION, OR SALE, TRANSFER,
EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, OR EXCHANGE OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY,
ISSUANCE OF WARRANTS OR OTHER RIGHTS TO PURCHASE COMMON STOCK OR OTHER
SECURITIES OF THE COMPANY, OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT THAT
AFFECTS THE COMMON STOCK, THEN THE ADMINISTRATOR SHALL EQUITABLY ADJUST ANY OR
ALL OF THE FOLLOWING IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS
OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR WITH
RESPECT TO AN AWARD:

24


--------------------------------------------------------------------------------


(i)                                     The number and kind of shares of Common
Stock (or other securities or property) with respect to which Awards may be
granted or awarded (including, without limitation, adjustments of the
limitations in Section 2.1 on the maximum number and kind of shares which may be
issued under the Plan, adjustments of the Award Limit, and adjustments of the
manner in which shares subject to Full Value Awards will be counted);

(ii)                                  The number and kind of shares of Common
Stock (or other securities or property) subject to outstanding Awards; and

(iii)                               The grant or exercise price with respect to
any Award.

(B)                                 SUBJECT TO SECTIONS 11.3(C) AND 11.3(E), IN
THE EVENT OF ANY TRANSACTION OR EVENT DESCRIBED IN SECTION 11.3(A) OR ANY
UNUSUAL OR NONRECURRING TRANSACTIONS OR EVENTS AFFECTING THE COMPANY, ANY
AFFILIATE OF THE COMPANY, OR THE FINANCIAL STATEMENTS OF THE COMPANY OR ANY
AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS OR ACCOUNTING
PRINCIPLES, THE ADMINISTRATOR, IN ITS DISCRETION, AND ON SUCH TERMS AND
CONDITIONS AS IT DEEMS APPROPRIATE, EITHER BY THE TERMS OF THE AWARD OR BY
ACTION TAKEN PRIOR TO THE OCCURRENCE OF SUCH TRANSACTION OR EVENT AND EITHER
AUTOMATICALLY OR UPON THE HOLDER’S REQUEST, IS HEREBY AUTHORIZED TO TAKE ANY ONE
OR MORE OF THE FOLLOWING ACTIONS WHENEVER THE ADMINISTRATOR DETERMINES THAT SUCH
ACTION IS APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR
WITH RESPECT TO ANY AWARD UNDER THE PLAN, TO FACILITATE SUCH TRANSACTIONS OR
EVENTS OR TO GIVE EFFECT TO SUCH CHANGES IN LAWS, REGULATIONS OR PRINCIPLES:

(i)                                     To provide for the purchase of any such
Award for an amount of cash equal to the amount that could have been attained
upon the exercise of such Award or realization of the Holder’s rights had such
Award been currently exercisable or payable or fully vested;

(ii)                                  To provide for the replacement of such
Award with other rights or property selected by the Administrator in its
discretion having an aggregate value not exceeding the amount that could have
been attained upon the exercise of such Award or realization of the Holder’s
rights had such Award been currently exercisable or payable or fully vested;

(iii)                               To provide that the Award cannot vest, be
exercised or become payable after such event;

(iv)                              To provide that such Award shall be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in Section 5.3 or the provisions of such Award;

(v)                                 To provide that such Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or awards covering the stock of
the

25


--------------------------------------------------------------------------------


successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;

(vi)                              To make adjustments in the number and type of
shares of Common Stock (or other securities or property) subject to outstanding
Awards, and/or in the terms and conditions of (including the grant, exercise or
purchase price), and the criteria included in, outstanding options, rights and
awards and options, rights and awards which may be granted in the future; and

(vii)                           To provide that, for a specified period of time
prior to such event, the restrictions imposed under an Award Agreement upon some
or all shares of Restricted Stock, Restricted Stock Units or Deferred Stock may
be terminated, and, in the case of Restricted Stock, some or all shares of such
Restricted Stock may cease to be subject to repurchase under Section 7.5 or
forfeiture under Section 7.4 after such event.

(C)                                  IN THE EVENT OF A CHANGE IN CONTROL, THEN:
(I) ANY SURVIVING OR ACQUIRING CORPORATION SHALL ASSUME THE AWARDS OUTSTANDING
UNDER THE PLAN OR SHALL SUBSTITUTE SIMILAR AWARDS (INCLUDING AN OPTION TO
ACQUIRE THE SAME CONSIDERATION PAID TO THE STOCKHOLDERS OF THE COMPANY IN THE
CHANGE IN CONTROL TRANSACTION) FOR THOSE OUTSTANDING UNDER THE PLAN, (II) IN THE
EVENT THAT ANY SURVIVING OR ACQUIRING CORPORATION DOES ASSUME SUCH AWARDS OR
SUBSTITUTE SIMILAR AWARDS FOR THOSE OUTSTANDING UNDER THE PLAN, THEN, WITH
RESPECT TO A HOLDER’S AWARD, UPON SUCH HOLDER’S VOLUNTARY TERMINATION WITH GOOD
REASON (AS DEFINED BELOW) OR SUCH HOLDER’S INVOLUNTARY TERMINATION WITHOUT CAUSE
(AS DEFINED BELOW), THE VESTING OF SUCH AWARD AND THE TIME DURING WHICH SUCH
AWARD MAY BE EXERCISED SHALL BE ACCELERATED UPON THE OCCURRENCE OF SUCH EVENT,
OR (III) IN THE EVENT ANY SURVIVING OR ACQUIRING CORPORATION REFUSES TO ASSUME
SUCH AWARDS OR TO SUBSTITUTE SIMILAR AWARDS FOR THOSE OUTSTANDING UNDER THE
PLAN, THEN, WITH RESPECT TO AWARDS HELD BY PERSONS THEN PERFORMING SERVICES AS
EMPLOYEES, DIRECTORS OR CONSULTANTS, THE VESTING OF SUCH AWARDS AND THE TIME
DURING WHICH SUCH AWARDS MAY BE EXERCISED SHALL BE ACCELERATED PRIOR TO SUCH
EVENT AND THE AWARDS TERMINATED IF NOT EXERCISED AFTER SUCH ACCELERATION AND AT
OR PRIOR TO SUCH EVENT, AND  WITH RESPECT TO ANY OTHER AWARDS OUTSTANDING UNDER
THE PLAN, SUCH AWARDS SHALL BE TERMINATED IF NOT EXERCISED PRIOR TO SUCH EVENT. 
THE TERM “VOLUNTARY TERMINATION WITH GOOD REASON” SHALL MEAN A TERMINATION OF
EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY BY
RESIGNATION, WITH GOOD REASON, AS AN EMPLOYEE, DIRECTOR OR CONSULTANT OF THE
COMPANY WITHIN ONE MONTH PRIOR TO THE CHANGE IN CONTROL, OR A TERMINATION OF
EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF CONSULTANCY BY
RESIGNATION, WITH GOOD REASON, AS AN EMPLOYEE, DIRECTOR OR CONSULTANT, OR AS AN
EMPLOYEE, DIRECTOR OR CONSULTANT, OF THE SURVIVING OR ACQUIRING CORPORATION
WHICH ASSUMED THE HOLDER’S AWARD OR SUBSTITUTED A SIMILAR AWARD FOR THE HOLDER’S
AWARD WITHIN THIRTEEN (13) MONTHS AFTER A CHANGE IN CONTROL.  THE TERM “GOOD
REASON” MEANS WITH RESPECT TO THE HOLDER OF AN AWARD, ANY OF THE FOLLOWING:  THE
REDUCTION OF THE HOLDER’S RATE OF COMPENSATION AS IN EFFECT IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL; THE FAILURE TO PROVIDE A PACKAGE OF WELFARE BENEFIT PLANS
WHICH, TAKEN AS A WHOLE, PROVIDE SUBSTANTIALLY SIMILAR BENEFITS TO THOSE IN
WHICH THE HOLDER WAS ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL (EXCEPT THAT EMPLOYEE CONTRIBUTIONS MAY BE RAISED TO THE EXTENT OF ANY
COST INCREASES IMPOSED BY THIRD PARTIES); A CHANGE IN THE HOLDER’S
RESPONSIBILITIES, AUTHORITY, TITLE OR OFFICE RESULTING IN DIMINUTION OF
POSITION, EXCLUDING FOR THIS PURPOSE AN ISOLATED, INSUBSTANTIAL AND INADVERTENT
ACTION NOT TAKEN IN

26


--------------------------------------------------------------------------------


BAD FAITH WHICH IS REMEDIED BY THE COMPANY PROMPTLY AFTER NOTICE THEREOF IS
GIVEN BY THE HOLDER; A REQUEST THAT THE HOLDER RELOCATE TO A WORKSITE THAT IS
MORE THAN THIRTY-FIVE (35) MILES FROM THE HOLDER’S PRIOR WORKSITE, UNLESS THE
HOLDER ACCEPTS SUCH RELOCATION OPPORTUNITY; THE FAILURE OR REFUSAL OF A
SUCCESSOR TO THE COMPANY TO ASSUME THE COMPANY’S OBLIGATIONS UNDER THE AWARD
AGREEMENT; OR THE MATERIAL BREACH BY THE COMPANY OR ANY SUCCESSOR TO THE COMPANY
OF ANY OF THE MATERIAL PROVISIONS OF THE HOLDER’S AWARD.  THE TERM “INVOLUNTARY
TERMINATION WITHOUT CAUSE” MEANS THE TERMINATION OF EMPLOYMENT, TERMINATION OF
DIRECTORSHIP OR TERMINATION OF CONSULTANCY BY INVOLUNTARY TERMINATION, WITHOUT
CAUSE, AS AN EMPLOYEE, DIRECTOR OR CONSULTANT WITHIN ONE MONTH PRIOR TO A CHANGE
IN CONTROL OR (II) THE TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR
TERMINATION OF CONSULTANCY BY INVOLUNTARY TERMINATION, WITHOUT CAUSE, AS AN
EMPLOYEE, DIRECTOR OR CONSULTANT, OR AS AN EMPLOYEE, DIRECTOR OR CONSULTANT OF
THE SURVIVING OR ACQUIRING CORPORATION WHICH ASSUMED THE HOLDER’S AWARD OR
SUBSTITUTED A SIMILAR AWARD FOR THE HOLDER’S AWARD, WITHIN THIRTEEN (13) MONTHS
AFTER A CHANGE IN CONTROL.  THE TERM “CAUSE” MEANS WITH RESPECT TO THE HOLDER OF
AN AWARD, ANY OF THE FOLLOWING: THE HOLDER’S THEFT, DISHONESTY, OR FALSIFICATION
OF DOCUMENTS OR RECORDS; THE HOLDER’S IMPROPER USE OR DISCLOSURE OF THE
COMPANY’S CONFIDENTIAL OR PROPRIETARY INFORMATION; ANY ACTION BY THE HOLDER
WHICH HAS A DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS; THE
HOLDER’S FAILURE OR INABILITY TO PERFORM ANY REASONABLE ASSIGNED DUTIES AFTER
WRITTEN NOTICE FROM THE COMPANY OF, AND A REASONABLE OPPORTUNITY TO CURE, SUCH
FAILURE OR INABILITY; ANY MATERIAL BREACH BY THE HOLDER OF ANY EMPLOYMENT OR
SERVICE AGREEMENT BETWEEN THE HOLDER AND THE COMPANY WHICH BREACH IS NOT CURED
PURSUANT TO THE TERMS OF SUCH AGREEMENT; OR THE HOLDER’S CONVICTION (INCLUDING
ANY PLEA OF GUILTY OR NOLO CONTENDERE) OF ANY CRIMINAL ACT WHICH IMPAIRS THE
HOLDER’S ABILITY TO PERFORM HIS OR HER DUTIES WITH THE COMPANY.

(D)                                 SUBJECT TO SECTIONS 11.3(E) AND 3.2, THE
ADMINISTRATOR MAY, IN ITS DISCRETION, INCLUDE SUCH FURTHER PROVISIONS AND
LIMITATIONS IN ANY AWARD, AGREEMENT OR CERTIFICATE, AS IT MAY DEEM EQUITABLE AND
IN THE BEST INTERESTS OF THE COMPANY.

(E)                                  WITH RESPECT TO AWARDS WHICH ARE GRANTED TO
COVERED EMPLOYEES AND ARE INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION
UNDER SECTION 162(M)(4)(C), NO ADJUSTMENT OR ACTION DESCRIBED IN THIS SECTION
11.3 OR IN ANY OTHER PROVISION OF THE PLAN SHALL BE AUTHORIZED TO THE EXTENT
THAT SUCH ADJUSTMENT OR ACTION WOULD CAUSE SUCH AWARD TO FAIL TO SO QUALIFY
UNDER SECTION 162(M)(4)(C), OR ANY SUCCESSOR PROVISIONS THERETO.  NO ADJUSTMENT
OR ACTION DESCRIBED IN THIS SECTION 11.3 OR IN ANY OTHER PROVISION OF THE PLAN
SHALL BE AUTHORIZED TO THE EXTENT THAT SUCH ADJUSTMENT OR ACTION WOULD CAUSE THE
PLAN TO VIOLATE SECTION 422(B)(1) OF THE CODE.  FURTHERMORE, NO SUCH ADJUSTMENT
OR ACTION SHALL BE AUTHORIZED TO THE EXTENT SUCH ADJUSTMENT OR ACTION WOULD
RESULT IN SHORT-SWING PROFITS LIABILITY UNDER SECTION 16 OR VIOLATE THE
EXEMPTIVE CONDITIONS OF RULE 16B-3 UNLESS THE ADMINISTRATOR DETERMINES THAT THE
AWARD IS NOT TO COMPLY WITH SUCH EXEMPTIVE CONDITIONS.  THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO ANY AWARD SHALL ALWAYS BE ROUNDED DOWN TO THE NEXT WHOLE
NUMBER.

(F)                                    THE EXISTENCE OF THE PLAN, THE AWARD
AGREEMENT AND THE AWARDS GRANTED HEREUNDER SHALL NOT AFFECT OR RESTRICT IN ANY
WAY THE RIGHT OR POWER OF THE COMPANY OR THE STOCKHOLDERS OF THE COMPANY TO MAKE
OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN
THE COMPANY’S CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER OR CONSOLIDATION OF
THE COMPANY, ANY ISSUE OF STOCK OR OF OPTIONS, WARRANTS OR RIGHTS TO PURCHASE
STOCK OR OF BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE STOCKS WHOSE RIGHTS
ARE SUPERIOR TO OR

27


--------------------------------------------------------------------------------


AFFECT THE COMMON STOCK OR THE RIGHTS THEREOF OR WHICH ARE CONVERTIBLE INTO OR
EXCHANGEABLE FOR COMMON STOCK, OR THE DISSOLUTION OR LIQUIDATION OF THE COMPANY,
OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR ANY
OTHER CORPORATE ACT OR PROCEEDING, WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.

(G)                                 NO ACTION SHALL BE TAKEN UNDER THIS SECTION
11.3 WHICH SHALL CAUSE AN AWARD TO FAIL TO COMPLY WITH SECTION 409A OF THE CODE
OR THE TREASURY REGULATIONS THEREUNDER, TO THE EXTENT APPLICABLE TO SUCH AWARD.


11.4.                        APPROVAL OF PLAN BY STOCKHOLDERS.  THE PLAN WILL BE
SUBMITTED FOR THE APPROVAL OF THE COMPANY’S STOCKHOLDERS WITHIN TWELVE (12)
MONTHS AFTER THE DATE OF THE BOARD’S INITIAL ADOPTION OF THE PLAN.  NO AWARDS
MAY BE GRANTED OR AWARDED PRIOR TO SUCH STOCKHOLDER APPROVAL.  IN ADDITION, IF
THE BOARD DETERMINES THAT AWARDS OTHER THAN OPTIONS OR STOCK APPRECIATION RIGHTS
WHICH MAY BE GRANTED TO COVERED EMPLOYEES SHOULD CONTINUE TO BE ELIGIBLE TO
QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M)(4)(C) OF THE
CODE, THE PERFORMANCE CRITERIA MUST BE DISCLOSED TO AND APPROVED BY THE
COMPANY’S STOCKHOLDERS NO LATER THAN THE FIRST STOCKHOLDER MEETING THAT OCCURS
IN THE FIFTH YEAR FOLLOWING THE YEAR IN WHICH THE COMPANY’S STOCKHOLDERS
PREVIOUSLY APPROVED THE PLAN.


11.5.                        TAX WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY
SHALL HAVE THE AUTHORITY AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A
HOLDER TO REMIT TO THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE,
LOCAL AND FOREIGN TAXES (INCLUDING THE HOLDER’S FICA OBLIGATION) REQUIRED BY LAW
TO BE WITHHELD WITH RESPECT TO ANY TAXABLE EVENT CONCERNING A HOLDER ARISING AS
A RESULT OF THIS PLAN.  THE ADMINISTRATOR MAY IN ITS DISCRETION AND IN
SATISFACTION OF THE FOREGOING REQUIREMENT ALLOW A HOLDER TO ELECT TO HAVE THE
COMPANY WITHHOLD SHARES OF COMMON STOCK OTHERWISE ISSUABLE UNDER AN AWARD (OR
ALLOW THE RETURN OF SHARES OF COMMON STOCK) HAVING A FAIR MARKET VALUE EQUAL TO
THE SUMS REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY BE WITHHELD WITH RESPECT TO
THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF ANY AWARD (OR WHICH MAY BE
REPURCHASED FROM THE HOLDER OF SUCH AWARD WITHIN SIX MONTHS (OR SUCH OTHER
PERIOD AS MAY BE DETERMINED BY THE ADMINISTRATOR) AFTER SUCH SHARES OF COMMON
STOCK WERE ACQUIRED BY THE HOLDER FROM THE COMPANY) IN ORDER TO SATISFY THE
HOLDER’S FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND PAYROLL TAX LIABILITIES
WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF THE AWARD SHALL BE
LIMITED TO THE NUMBER OF SHARES WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
WITHHOLDING OR REPURCHASE EQUAL TO THE AGGREGATE AMOUNT OF SUCH LIABILITIES
BASED ON THE MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL, STATE, LOCAL AND
FOREIGN INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE APPLICABLE TO SUCH
SUPPLEMENTAL TAXABLE INCOME.


11.6.                        PROHIBITION ON REPRICING.  SUBJECT TO SECTION 11.3,
THE ADMINISTRATOR SHALL NOT, WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE
COMPANY, AUTHORIZE THE AMENDMENT OF ANY OUTSTANDING AWARD TO REDUCE ITS PRICE
PER SHARE.  FURTHERMORE, NO AWARD SHALL BE CANCELED AND REPLACED WITH THE GRANT
OF AN AWARD HAVING A LESSER PRICE PER SHARE WITHOUT THE FURTHER APPROVAL OF
STOCKHOLDERS OF THE COMPANY.  SUBJECT TO SECTION 11.2, THE ADMINISTRATOR SHALL
HAVE THE AUTHORITY, WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, TO
AMEND ANY OUTSTANDING AWARD TO INCREASE THE PRICE PER SHARE OR TO CANCEL AND
REPLACE AN AWARD WITH THE GRANT OF AN AWARD HAVING A PRICE PER SHARE THAT IS
GREATER THAN OR EQUAL TO THE PRICE PER SHARE OF THE ORIGINAL AWARD.

28


--------------------------------------------------------------------------------



11.7.                        FORFEITURE PROVISIONS.  PURSUANT TO ITS GENERAL
AUTHORITY TO DETERMINE THE TERMS AND CONDITIONS APPLICABLE TO AWARDS UNDER THE
PLAN, THE ADMINISTRATOR SHALL HAVE THE RIGHT TO PROVIDE, IN THE TERMS OF AWARDS
MADE UNDER THE PLAN, OR TO REQUIRE A HOLDER TO AGREE BY SEPARATE WRITTEN
INSTRUMENT, THAT:  (A)(I) ANY PROCEEDS, GAINS OR OTHER ECONOMIC BENEFIT ACTUALLY
OR CONSTRUCTIVELY RECEIVED BY THE HOLDER UPON ANY RECEIPT OR EXERCISE OF THE
AWARD, OR UPON THE RECEIPT OR RESALE OF ANY COMMON STOCK UNDERLYING THE AWARD,
MUST BE PAID TO THE COMPANY, AND (II) THE AWARD SHALL TERMINATE AND ANY
UNEXERCISED PORTION OF THE AWARD (WHETHER OR NOT VESTED) SHALL BE FORFEITED, IF
(B)(I) A TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION
OF CONSULTANCY OCCURS PRIOR TO A SPECIFIED DATE, OR WITHIN A SPECIFIED TIME
PERIOD FOLLOWING RECEIPT OR EXERCISE OF THE AWARD, OR (II) THE HOLDER AT ANY
TIME, OR DURING A SPECIFIED TIME PERIOD, ENGAGES IN ANY ACTIVITY IN COMPETITION
WITH THE COMPANY, OR WHICH IS INIMICAL, CONTRARY OR HARMFUL TO THE INTERESTS OF
THE COMPANY, AS FURTHER DEFINED BY THE ADMINISTRATOR OR (III) THE HOLDER INCURS
A TERMINATION OF EMPLOYMENT, TERMINATION OF DIRECTORSHIP OR TERMINATION OF
CONSULTANCY FOR “CAUSE” (AS SUCH TERM IS DEFINED IN THE DISCRETION OF THE
ADMINISTRATOR, OR AS SET FORTH IN A WRITTEN AGREEMENT RELATING TO SUCH AWARD
BETWEEN THE COMPANY AND THE HOLDER).


11.8.                        EFFECT OF PLAN UPON OTHER COMPENSATION PLANS.  THE
ADOPTION OF THE PLAN SHALL NOT AFFECT ANY OTHER COMPENSATION OR INCENTIVE PLANS
IN EFFECT FOR THE COMPANY OR ANY SUBSIDIARY.  NOTHING IN THE PLAN SHALL BE
CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY:  (A) TO ESTABLISH
ANY OTHER FORMS OF INCENTIVES OR COMPENSATION FOR EMPLOYEES, DIRECTORS OR
CONSULTANTS OF THE COMPANY OR ANY SUBSIDIARY, OR (B) TO GRANT OR ASSUME OPTIONS
OR OTHER RIGHTS OR AWARDS OTHERWISE THAN UNDER THE PLAN IN CONNECTION WITH ANY
PROPER CORPORATE PURPOSE INCLUDING WITHOUT LIMITATION, THE GRANT OR ASSUMPTION
OF OPTIONS IN CONNECTION WITH THE ACQUISITION BY PURCHASE, LEASE, MERGER,
CONSOLIDATION OR OTHERWISE, OF THE BUSINESS, STOCK OR ASSETS OF ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, FIRM OR ASSOCIATION.


11.9.                        COMPLIANCE WITH LAWS.  THE PLAN, THE GRANTING AND
VESTING OF AWARDS UNDER THE PLAN AND THE ISSUANCE AND DELIVERY OF SHARES OF
COMMON STOCK AND THE PAYMENT OF MONEY UNDER THE PLAN OR UNDER AWARDS GRANTED OR
AWARDED HEREUNDER ARE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE,
LOCAL AND FOREIGN LAWS, RULES AND REGULATIONS (INCLUDING BUT NOT LIMITED TO
FEDERAL, STATE AND FOREIGN SECURITIES LAW AND MARGIN REQUIREMENTS) AND TO SUCH
APPROVALS BY ANY LISTING, REGULATORY OR GOVERNMENTAL AUTHORITY AS MAY, IN THE
OPINION OF COUNSEL FOR THE COMPANY, BE NECESSARY OR ADVISABLE IN CONNECTION
THEREWITH.  ANY SECURITIES DELIVERED UNDER THE PLAN SHALL BE SUBJECT TO SUCH
RESTRICTIONS, AND THE PERSON ACQUIRING SUCH SECURITIES SHALL, IF REQUESTED BY
THE COMPANY, PROVIDE SUCH ASSURANCES AND REPRESENTATIONS TO THE COMPANY AS THE
COMPANY MAY DEEM NECESSARY OR DESIRABLE TO ASSURE COMPLIANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND
AWARDS GRANTED OR AWARDED HEREUNDER SHALL BE DEEMED AMENDED TO THE EXTENT
NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.


11.10.                  TITLES.  TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY
AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.


11.11.                  GOVERNING LAW.  THE PLAN AND ANY AGREEMENTS HEREUNDER
SHALL BE ADMINISTERED, INTERPRETED AND ENFORCED UNDER THE INTERNAL LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS THEREOF.

29


--------------------------------------------------------------------------------



11.12.                  SECTION 409A.  TO THE EXTENT THAT THE ADMINISTRATOR
DETERMINES THAT ANY AWARD GRANTED UNDER THE PLAN IS SUBJECT TO SECTION 409A OF
THE CODE, THE AWARD AGREEMENT EVIDENCING SUCH AWARD SHALL INCORPORATE THE TERMS
AND CONDITIONS REQUIRED BY SECTION 409A OF THE CODE.  TO THE EXTENT APPLICABLE,
THE PLAN AND AWARD AGREEMENTS SHALL BE INTERPRETED IN ACCORDANCE WITH SECTION
409A OF THE CODE AND DEPARTMENT OF TREASURY REGULATIONS AND OTHER INTERPRETIVE
GUIDANCE ISSUED THEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR
OTHER GUIDANCE THAT MAY BE ISSUED AFTER THE EFFECTIVE DATE.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT THAT FOLLOWING THE EFFECTIVE
DATE THE ADMINISTRATOR DETERMINES THAT ANY AWARD MAY BE SUBJECT TO SECTION 409A
OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE (INCLUDING SUCH
DEPARTMENT OF TREASURY GUIDANCE AS MAY BE ISSUED AFTER THE EFFECTIVE DATE), THE
ADMINISTRATOR MAY ADOPT SUCH AMENDMENTS TO THE PLAN AND THE APPLICABLE AWARD
AGREEMENT OR ADOPT OTHER POLICIES AND PROCEDURES (INCLUDING AMENDMENTS, POLICIES
AND PROCEDURES WITH RETROACTIVE EFFECT), OR TAKE ANY OTHER ACTIONS, THAT THE
ADMINISTRATOR DETERMINES ARE NECESSARY OR APPROPRIATE TO (A) EXEMPT THE AWARD
FROM SECTION 409A OF THE CODE AND/OR PRESERVE THE INTENDED TAX TREATMENT OF THE
BENEFITS PROVIDED WITH RESPECT TO THE AWARD, OR (B) COMPLY WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE.

*  *  *  *  *

I hereby certify that the foregoing First Consulting Group, Inc. 2007 Equity
Incentive Plan was duly adopted by the Board of Directors of First Consulting
Group, Inc. on                        , 2007.

Executed on this              day of                    , 2007.

 

 

Corporate Secretary

 

*  *  *  *  *

I hereby certify that the foregoing First Consulting Group, Inc. 2007 Equity
Incentive Plan was approved by the stockholders of First Consulting Group, Inc.
on                               , 2007.

Executed on this               day of                       , 2007.

 

 

Corporate Secretary

 

30


--------------------------------------------------------------------------------